


Exhibit 10.2

POLYCOM, INC. 1996 STOCK INCENTIVE PLAN

(AS AMENDED THROUGH AUGUST 1, 2002)

The following constitute the provisions of the 1996 Stock Incentive Plan (herein
called the “Plan”) of Polycom, Inc. (herein called the “Corporation”).


ARTICLE ONE

GENERAL PROVISIONS


I.              PURPOSE OF THE PLAN

This 1996 Stock Incentive Plan is intended to promote the interests of Polycom,
Inc., a Delaware corporation, by providing eligible persons with the opportunity
to acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to remain in the service
of the Corporation.

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.


II.            STRUCTURE OF THE PLAN


A.    THE PLAN SHALL BE DIVIDED INTO THREE (3) SEPARATE EQUITY PROGRAMS:

(I)    THE DISCRETIONARY OPTION GRANT PROGRAM UNDER WHICH ELIGIBLE PERSONS MAY,
AT THE DISCRETION OF THE PLAN ADMINISTRATOR, BE GRANTED OPTIONS TO PURCHASE
SHARES OF COMMON STOCK,

(II)   THE STOCK ISSUANCE PROGRAM UNDER WHICH ELIGIBLE PERSONS MAY, AT THE
DISCRETION OF THE PLAN ADMINISTRATOR, BE ISSUED SHARES OF COMMON STOCK DIRECTLY,
EITHER THROUGH THE IMMEDIATE PURCHASE OF SUCH SHARES OR AS A BONUS FOR SERVICES
RENDERED THE CORPORATION (OR ANY PARENT OR SUBSIDIARY), AND

(III)  THE AUTOMATIC OPTION GRANT PROGRAM UNDER WHICH ELIGIBLE DIRECTORS SHALL
AUTOMATICALLY RECEIVE OPTION GRANTS AT PERIODIC INTERVALS TO PURCHASE SHARES OF
COMMON STOCK.


B.    THE DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS BECAME
EFFECTIVE IMMEDIATELY UPON THE PLAN EFFECTIVE DATE, AND THE AUTOMATIC OPTION
GRANT PROGRAM BECAME EFFECTIVE UPON THE UNDERWRITING DATE.


C.    THE PROVISIONS OF ARTICLES ONE AND FIVE SHALL APPLY TO ALL EQUITY PROGRAMS
UNDER THE PLAN AND SHALL ACCORDINGLY GOVERN THE INTERESTS OF ALL PERSONS UNDER
THE PLAN.


III.           ADMINISTRATION OF THE PLAN


A.    PRIOR TO THE SECTION 12(G) REGISTRATION DATE, THE DISCRETIONARY OPTION
GRANT AND STOCK ISSUANCE PROGRAMS WERE ADMINISTERED BY THE BOARD. BEGINNING WITH
THE SECTION 12(G) REGISTRATION DATE, THE PRIMARY COMMITTEE SHALL HAVE SOLE AND
EXCLUSIVE AUTHORITY TO ADMINISTER THE DISCRETIONARY OPTION GRANT AND STOCK
ISSUANCE PROGRAMS WITH RESPECT TO SECTION 16 INSIDERS.


B.    ADMINISTRATION OF THE DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE
PROGRAMS WITH RESPECT TO ALL OTHER PERSONS ELIGIBLE TO PARTICIPATE IN THOSE
PROGRAMS MAY, AT THE BOARD’S DISCRETION, BE VESTED IN THE PRIMARY COMMITTEE OR A
SECONDARY COMMITTEE, OR THE BOARD MAY RETAIN THE POWER TO ADMINISTER THOSE
PROGRAMS WITH RESPECT TO ALL SUCH PERSONS. THE MEMBERS OF THE SECONDARY
COMMITTEE MAY BE BOARD MEMBERS WHO ARE ALSO EMPLOYEES.

--------------------------------------------------------------------------------


 


C.    MEMBERS OF THE PRIMARY COMMITTEE OR ANY SECONDARY COMMITTEE SHALL SERVE
FOR SUCH PERIOD OF TIME AS THE BOARD MAY DETERMINE AND MAY BE REMOVED BY THE
BOARD AT ANY TIME. THE BOARD MAY ALSO AT ANY TIME TERMINATE THE FUNCTIONS OF ANY
SECONDARY COMMITTEE AND REASSUME ALL POWERS AND AUTHORITY PREVIOUSLY DELEGATED
TO SUCH COMMITTEE.


D.    EACH PLAN ADMINISTRATOR SHALL, WITHIN THE SCOPE OF ITS ADMINISTRATIVE
FUNCTIONS UNDER THE PLAN, HAVE FULL POWER AND AUTHORITY TO ESTABLISH SUCH RULES
AND REGULATIONS AS IT MAY DEEM APPROPRIATE FOR PROPER ADMINISTRATION OF THE
DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS AND TO MAKE SUCH
DETERMINATIONS UNDER, AND ISSUE SUCH INTERPRETATIONS OF, THE PROVISIONS OF SUCH
PROGRAMS AND ANY OUTSTANDING OPTIONS OR STOCK ISSUANCES THEREUNDER AS IT MAY
DEEM NECESSARY OR ADVISABLE. DECISIONS OF THE PLAN ADMINISTRATOR WITHIN THE
SCOPE OF ITS ADMINISTRATIVE FUNCTIONS UNDER THE PLAN SHALL BE FINAL AND BINDING
ON ALL PARTIES WHO HAVE AN INTEREST IN THE DISCRETIONARY OPTION GRANT OR STOCK
ISSUANCE PROGRAM UNDER ITS JURISDICTION OR ANY STOCK OPTION OR STOCK ISSUANCE
THEREUNDER.


E.     SERVICE ON THE PRIMARY COMMITTEE OR THE SECONDARY COMMITTEE SHALL
CONSTITUTE SERVICE AS A BOARD MEMBER, AND MEMBERS OF EACH SUCH COMMITTEE SHALL
ACCORDINGLY BE ENTITLED TO FULL INDEMNIFICATION AND REIMBURSEMENT AS BOARD
MEMBERS FOR THEIR SERVICE ON SUCH COMMITTEE. NO MEMBER OF THE PRIMARY COMMITTEE
OR THE SECONDARY COMMITTEE SHALL BE LIABLE FOR ANY ACT OR OMISSION MADE IN GOOD
FAITH WITH RESPECT TO THE PLAN OR ANY OPTION GRANTS OR STOCK ISSUANCES UNDER THE
PLAN.


F.     ADMINISTRATION OF THE AUTOMATIC OPTION GRANT PROGRAM SHALL BE
SELF-EXECUTING IN ACCORDANCE WITH THE TERMS OF THAT PROGRAM, AND NO PLAN
ADMINISTRATOR SHALL EXERCISE ANY DISCRETIONARY FUNCTIONS WITH RESPECT TO OPTION
GRANTS MADE THEREUNDER.


IV.           ELIGIBILITY


A.    THE PERSONS ELIGIBLE TO PARTICIPATE IN THE DISCRETIONARY OPTION GRANT AND
STOCK ISSUANCE PROGRAMS ARE AS FOLLOWS:

(I)    EMPLOYEES,

(II)   NON-EMPLOYEE MEMBERS OF THE BOARD OR THE BOARD OF DIRECTORS OF ANY PARENT
OR SUBSIDIARY, AND

(III)  CONSULTANTS AND OTHER INDEPENDENT ADVISORS WHO PROVIDE SERVICES TO THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY).


B.    EACH PLAN ADMINISTRATOR SHALL, WITHIN THE SCOPE OF ITS ADMINISTRATIVE
JURISDICTION UNDER THE PLAN, HAVE FULL AUTHORITY (SUBJECT TO THE PROVISIONS OF
THE PLAN) TO DETERMINE, (I) WITH RESPECT TO THE OPTION GRANTS UNDER THE
DISCRETIONARY OPTION GRANT PROGRAM, WHICH ELIGIBLE PERSONS ARE TO RECEIVE OPTION
GRANTS, THE TIME OR TIMES WHEN SUCH OPTION GRANTS ARE TO BE MADE, THE NUMBER OF
SHARES TO BE COVERED BY EACH SUCH GRANT, THE STATUS OF THE GRANTED OPTION AS
EITHER AN INCENTIVE OPTION OR A NON-STATUTORY OPTION, THE TIME OR TIMES AT WHICH
EACH OPTION IS TO BECOME EXERCISABLE, THE VESTING SCHEDULE (IF ANY) APPLICABLE
TO THE OPTION SHARES AND THE MAXIMUM TERM FOR WHICH THE OPTION IS TO REMAIN
OUTSTANDING AND (II) WITH RESPECT TO STOCK ISSUANCES UNDER THE STOCK ISSUANCE
PROGRAM, WHICH ELIGIBLE PERSONS ARE TO RECEIVE STOCK ISSUANCES, THE TIME OR
TIMES WHEN SUCH ISSUANCES ARE TO BE MADE, THE NUMBER OF SHARES TO BE ISSUED TO
EACH PARTICIPANT, THE VESTING SCHEDULE (IF ANY) APPLICABLE TO THE ISSUED SHARES
AND THE CONSIDERATION TO BE PAID FOR SUCH SHARES.


C.    THE PLAN ADMINISTRATOR SHALL HAVE THE ABSOLUTE DISCRETION EITHER TO GRANT
OPTIONS IN ACCORDANCE WITH THE DISCRETIONARY OPTION GRANT PROGRAM OR TO EFFECT
STOCK ISSUANCES IN ACCORDANCE WITH THE STOCK ISSUANCE PROGRAM.


D.    THE INDIVIDUALS ELIGIBLE TO PARTICIPATE IN THE AUTOMATIC OPTION GRANT
PROGRAM SHALL BE LIMITED TO (I) THOSE INDIVIDUALS SERVING AS NON-EMPLOYEE BOARD
MEMBERS ON THE UNDERWRITING DATE, (II) THOSE INDIVIDUALS WHO FIRST BECOME
NON-EMPLOYEE BOARD MEMBERS AFTER THE UNDERWRITING DATE, WHETHER THROUGH
APPOINTMENT BY THE BOARD OR ELECTION BY THE CORPORATION’S STOCKHOLDERS, AND
(III) THOSE INDIVIDUALS WHO CONTINUE TO SERVE AS NON-EMPLOYEE BOARD MEMBERS
THROUGH ONE OR MORE ANNUAL STOCKHOLDERS MEETINGS HELD AFTER THE UNDERWRITING
DATE. A NON-EMPLOYEE

-2-

--------------------------------------------------------------------------------


 


BOARD MEMBER SHALL NOT BE ELIGIBLE TO RECEIVE AN INITIAL OPTION GRANT UNDER THE
AUTOMATIC OPTION GRANT PROGRAM ON THE UNDERWRITING DATE IF SUCH INDIVIDUAL HAS
PREVIOUSLY BEEN IN THE EMPLOY OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY)
OR HAS OTHERWISE RECEIVED A PRIOR STOCK OPTION GRANT FROM THE CORPORATION. A
NON-EMPLOYEE BOARD MEMBER WHO FIRST JOINS THE BOARD AFTER THE UNDERWRITING DATE
SHALL NOT BE ELIGIBLE TO RECEIVE AN INITIAL OPTION GRANT UNDER THE AUTOMATIC
OPTION GRANT PROGRAM IF SUCH INDIVIDUAL HAS PREVIOUSLY BEEN IN THE EMPLOY OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY). NON-EMPLOYEE BOARD MEMBERS WHO HAVE
PREVIOUSLY BEEN IN THE EMPLOY OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY)
OR WHO HAVE PREVIOUSLY RECEIVED A STOCK OPTION GRANT FROM THE CORPORATION SHALL,
HOWEVER, BE ELIGIBLE TO RECEIVE ONE OR MORE ANNUAL OPTION GRANTS UNDER THE
AUTOMATIC OPTION GRANT PROGRAM OVER THEIR PERIOD OF CONTINUED BOARD SERVICE.


V.            STOCK SUBJECT TO THE PLAN


A.    THE STOCK ISSUABLE UNDER THE PLAN SHALL BE SHARES OF AUTHORIZED BUT
UNISSUED OR REACQUIRED COMMON STOCK, INCLUDING SHARES REPURCHASED BY THE
CORPORATION ON THE OPEN MARKET. THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK
WHICH MAY BE ISSUED OVER THE TERM OF THE PLAN SHALL NOT EXCEED APPROXIMATELY
21,250,000 SHARES.


B.    NO ONE PERSON PARTICIPATING IN THE PLAN MAY RECEIVE OPTIONS, SEPARATELY
EXERCISABLE STOCK APPRECIATION RIGHTS AND DIRECT STOCK ISSUANCES FOR MORE THAN
600,000 SHARES OF COMMON STOCK IN THE AGGREGATE PER CALENDAR YEAR, BEGINNING
WITH THE 1996 CALENDAR YEAR.


C.    NO MORE THAN TEN PERCENT (10%) OF THE MAXIMUM NUMBER OF SHARES WHICH MAY
BE ISSUED UNDER THE PLAN MAY BE ISSUED PURSUANT TO THE STOCK ISSUANCE PROGRAM.


D.    SHARES OF COMMON STOCK SUBJECT TO OUTSTANDING OPTIONS SHALL BE AVAILABLE
FOR SUBSEQUENT ISSUANCE UNDER THE PLAN TO THE EXTENT (I) THE OPTIONS (INCLUDING
ANY OPTIONS INCORPORATED FROM THE PREDECESSOR PLAN) EXPIRE OR TERMINATE FOR ANY
REASON PRIOR TO EXERCISE IN FULL OR (II) THE OPTIONS ARE CANCELED IN ACCORDANCE
WITH THE CANCELLATION-REGRANT PROVISIONS OF ARTICLE TWO. IN ADDITION, ANY
UNVESTED SHARES ISSUED UNDER THE PLAN AND SUBSEQUENTLY REPURCHASED BY THE
CORPORATION, AT THE OPTION EXERCISE OR DIRECT ISSUE PRICE PAID PER SHARE,
PURSUANT TO THE CORPORATION’S REPURCHASE RIGHTS UNDER THE PLAN SHALL BE ADDED
BACK TO THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE
PLAN AND SHALL ACCORDINGLY BE AVAILABLE FOR REISSUANCE THROUGH ONE OR MORE
SUBSEQUENT OPTION GRANTS OR DIRECT STOCK ISSUANCES UNDER THE PLAN. HOWEVER,
SHOULD THE EXERCISE PRICE OF AN OPTION UNDER THE PLAN (INCLUDING ANY OPTION
INCORPORATED FROM THE PREDECESSOR PLAN) BE PAID WITH SHARES OF COMMON STOCK OR
SHOULD SHARES OF COMMON STOCK OTHERWISE ISSUABLE UNDER THE PLAN BE WITHHELD BY
THE CORPORATION IN SATISFACTION OF THE WITHHOLDING TAXES INCURRED IN CONNECTION
WITH THE EXERCISE OF AN OPTION OR THE VESTING OF A STOCK ISSUANCE UNDER THE
PLAN, THEN THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE
PLAN SHALL BE REDUCED BY THE GROSS NUMBER OF SHARES FOR WHICH THE OPTION IS
EXERCISED OR WHICH VEST UNDER THE STOCK ISSUANCE, AND NOT BY THE NET NUMBER OF
SHARES OF COMMON STOCK ISSUED TO THE HOLDER OF SUCH OPTION OR STOCK ISSUANCE.


E.     SHOULD ANY CHANGE BE MADE TO THE COMMON STOCK BY REASON OF ANY STOCK
SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF
SHARES OR OTHER CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT
THE CORPORATION’S RECEIPT OF CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE
MADE TO (I) THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES ISSUABLE UNDER THE
PLAN, (II) THE MAXIMUM NUMBER AND/OR CLASS OF SECURITIES FOR WHICH ANY ONE
PERSON MAY BE GRANTED OPTIONS, SEPARATELY EXERCISABLE STOCK APPRECIATION RIGHTS
AND DIRECT STOCK ISSUANCES PER CALENDAR YEAR, (III) THE NUMBER AND/OR CLASS OF
SECURITIES FOR WHICH AUTOMATIC OPTION GRANTS ARE TO BE MADE SUBSEQUENTLY PER
ELIGIBLE DIRECTOR UNDER THE AUTOMATIC OPTION GRANT PROGRAM AND (IV) THE NUMBER
AND/OR CLASS OF SECURITIES AND THE EXERCISE PRICE PER SHARE IN EFFECT UNDER EACH
OUTSTANDING OPTION (INCLUDING ANY OPTION INCORPORATED FROM THE PREDECESSOR PLAN)
IN ORDER TO PREVENT THE DILUTION OR ENLARGEMENT OF BENEFITS THEREUNDER. THE
ADJUSTMENTS DETERMINED BY THE PLAN ADMINISTRATOR SHALL BE FINAL, BINDING AND
CONCLUSIVE.

-3-

--------------------------------------------------------------------------------


ARTICLE TWO

DISCRETIONARY OPTION GRANT PROGRAM


I.              OPTION TERMS

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.


A.    EXERCISE PRICE.

(I)    THE EXERCISE PRICE PER SHARE SHALL BE FIXED BY THE PLAN ADMINISTRATOR BUT
SHALL NOT BE LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE PER
SHARE OF COMMON STOCK ON THE OPTION GRANT DATE.

(II)   THE EXERCISE PRICE SHALL BECOME IMMEDIATELY DUE UPON EXERCISE OF  THE
OPTION AND SHALL, SUBJECT TO THE PROVISIONS OF SECTION I OF ARTICLE FIVE AND THE
DOCUMENTS EVIDENCING THE OPTION, BE PAYABLE IN ONE OR MORE OF THE FORMS
SPECIFIED BELOW:

(III)  CASH OR CHECK MADE PAYABLE TO THE CORPORATION,

(IV)  SHARES OF COMMON STOCK HELD FOR THE REQUISITE PERIOD NECESSARY TO AVOID A
CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED
AT FAIR MARKET VALUE ON THE EXERCISE DATE, OR

(V)   TO THE EXTENT THE OPTION IS EXERCISED FOR VESTED SHARES, THROUGH A SPECIAL
SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH THE OPTIONEE SHALL CONCURRENTLY
PROVIDE IRREVOCABLE WRITTEN INSTRUCTIONS TO (A) A CORPORATION-DESIGNATED
BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO
THE CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND (B)
THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO
SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE TRANSACTION.

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.


B.    EXERCISE AND TERM OF OPTIONS. EACH OPTION SHALL BE EXERCISABLE AT SUCH
TIME OR TIMES, DURING SUCH PERIOD AND FOR SUCH NUMBER OF SHARES AS SHALL BE
DETERMINED BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE DOCUMENTS EVIDENCING
THE OPTION. HOWEVER, NO OPTION SHALL HAVE A TERM IN EXCESS OF SEVEN (7) YEARS
MEASURED FROM THE OPTION GRANT DATE.


C.    EFFECT OF TERMINATION OF SERVICE.

(I)    THE FOLLOWING PROVISIONS SHALL GOVERN THE EXERCISE OF ANY OPTIONS HELD BY
THE OPTIONEE AT THE TIME OF CESSATION OF SERVICE OR DEATH:

(1)   ANY OPTION OUTSTANDING AT THE TIME OF THE OPTIONEE’S CESSATION OF SERVICE
FOR ANY REASON SHALL REMAIN EXERCISABLE FOR SUCH PERIOD OF TIME THEREAFTER AS
SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR AND SET FORTH IN THE DOCUMENTS
EVIDENCING THE OPTION, BUT NO SUCH OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF THE OPTION TERM.

(2)   ANY OPTION EXERCISABLE IN WHOLE OR IN PART BY THE OPTIONEE AT THE TIME OF
DEATH MAY BE EXERCISED SUBSEQUENTLY BY THE PERSONAL REPRESENTATIVE OF THE
OPTIONEE’S ESTATE OR BY THE PERSON OR PERSONS TO WHOM THE OPTION IS TRANSFERRED
PURSUANT TO THE OPTIONEE’S WILL OR IN ACCORDANCE WITH THE LAWS OF DESCENT AND
DISTRIBUTION.

-4-

--------------------------------------------------------------------------------


 

(3)   DURING THE APPLICABLE POST-SERVICE EXERCISE PERIOD, THE OPTION MAY NOT BE
EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED SHARES FOR WHICH
THE OPTION IS EXERCISABLE ON THE DATE OF THE OPTIONEE’S CESSATION OF SERVICE.
UPON THE EXPIRATION OF THE APPLICABLE EXERCISE PERIOD OR (IF EARLIER) UPON THE
EXPIRATION OF THE OPTION TERM, THE OPTION SHALL TERMINATE AND CEASE TO BE
OUTSTANDING FOR ANY VESTED SHARES FOR WHICH THE OPTION HAS NOT BEEN EXERCISED.
HOWEVER, THE OPTION SHALL, IMMEDIATELY UPON THE OPTIONEE’S CESSATION OF SERVICE,
TERMINATE AND CEASE TO BE OUTSTANDING TO THE EXTENT THE OPTION IS NOT OTHERWISE
AT THAT TIME EXERCISABLE FOR VESTED SHARES.

(4)   SHOULD THE OPTIONEE’S SERVICE BE TERMINATED FOR MISCONDUCT, THEN ALL
OUTSTANDING OPTIONS HELD BY THE OPTIONEE SHALL TERMINATE IMMEDIATELY AND CEASE
TO BE OUTSTANDING.

(II)   THE PLAN ADMINISTRATOR SHALL HAVE THE DISCRETION, EXERCISABLE EITHER AT
THE TIME AN OPTION IS GRANTED OR AT ANY TIME WHILE THE OPTION REMAINS
OUTSTANDING, TO:

(1)   EXTEND THE PERIOD OF TIME FOR WHICH THE OPTION IS TO REMAIN EXERCISABLE
FOLLOWING THE OPTIONEE’S CESSATION OF SERVICE FROM THE PERIOD OTHERWISE IN
EFFECT FOR THAT OPTION TO SUCH GREATER PERIOD OF TIME AS THE PLAN ADMINISTRATOR
SHALL DEEM APPROPRIATE, BUT IN NO EVENT BEYOND THE EXPIRATION DATE OF THE OPTION
TERM, AND/OR

(2)   PERMIT THE OPTION TO BE EXERCISED, DURING THE APPLICABLE POST-SERVICE
EXERCISE PERIOD, NOT ONLY WITH RESPECT TO THE NUMBER OF VESTED SHARES OF COMMON
STOCK FOR WHICH SUCH OPTION IS EXERCISABLE AT THE TIME OF THE OPTIONEE’S
CESSATION OF SERVICE BUT ALSO WITH RESPECT TO ONE OR MORE ADDITIONAL
INSTALLMENTS IN WHICH THE OPTIONEE WOULD HAVE VESTED UNDER THE OPTION HAD THE
OPTIONEE CONTINUED IN SERVICE.


D.    STOCKHOLDER RIGHTS. THE HOLDER OF AN OPTION SHALL HAVE NO STOCKHOLDER
RIGHTS WITH RESPECT TO THE SHARES SUBJECT TO THE OPTION UNTIL SUCH PERSON SHALL
HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD
OF THE PURCHASED SHARES.


E.     REPURCHASE RIGHTS.  THE PLAN ADMINISTRATOR SHALL HAVE THE DISCRETION TO
GRANT OPTIONS WHICH ARE EXERCISABLE FOR UNVESTED SHARES OF COMMON STOCK. SHOULD
THE OPTIONEE CEASE SERVICE WHILE HOLDING SUCH UNVESTED SHARES, THE CORPORATION
SHALL HAVE THE RIGHT TO REPURCHASE, AT THE EXERCISE PRICE PAID PER SHARE, ANY OR
ALL OF THOSE UNVESTED SHARES. THE TERMS UPON WHICH SUCH REPURCHASE RIGHT SHALL
BE EXERCISABLE (INCLUDING THE PERIOD AND PROCEDURE FOR EXERCISE AND THE
APPROPRIATE VESTING SCHEDULE FOR THE PURCHASED SHARES) SHALL BE ESTABLISHED BY
THE PLAN ADMINISTRATOR AND SET FORTH IN THE DOCUMENT EVIDENCING SUCH REPURCHASE
RIGHT.


F.     LIMITED TRANSFERABILITY OF OPTIONS. DURING THE LIFETIME OF THE OPTIONEE,
INCENTIVE OPTIONS SHALL BE EXERCISABLE ONLY BY THE OPTIONEE AND SHALL NOT BE
ASSIGNABLE OR TRANSFERABLE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION FOLLOWING THE OPTIONEE’S DEATH.  HOWEVER, NON-STATUTORY OPTIONS
MAY, IN CONNECTION WITH THE OPTIONEE’S ESTATE PLAN, BE ASSIGNED IN WHOLE OR IN
PART DURING THE OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S
IMMEDIATE FAMILY OR TO A TRUST ESTABLISHED EXCLUSIVELY FOR ONE OR MORE SUCH
FAMILY MEMBERS; PROVIDED, HOWEVER, THAT UNLESS THE PLAN ADMINISTRATOR DETERMINES
OTHERWISE IN A STOCK OPTION AGREEMENT, NON-STATUTORY OPTIONS PROVIDED TO
OPTIONEES EMPLOYED BY THE COMPANY’S EUROPEAN SUBSIDIARIES ARE NOT SO
TRANSFERABLE.  THE ASSIGNED PORTION MAY ONLY BE EXERCISED BY THE PERSON OR
PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO THE
ASSIGNMENT. THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME AS
THOSE IN EFFECT FOR THE OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT AND SHALL BE
SET FORTH IN SUCH DOCUMENTS ISSUED TO THE ASSIGNEE AS THE PLAN ADMINISTRATOR MAY
DEEM APPROPRIATE.


II.            INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Five shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall NOT be subject to the terms of this Section II.

 

-5-

--------------------------------------------------------------------------------


 


A.    ELIGIBILITY. INCENTIVE OPTIONS MAY ONLY BE GRANTED TO EMPLOYEES.


B.    DOLLAR LIMITATION. THE AGGREGATE FAIR MARKET VALUE OF THE SHARES OF COMMON
STOCK (DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF GRANT) FOR WHICH ONE OR
MORE OPTIONS GRANTED TO ANY EMPLOYEE UNDER THE PLAN (OR ANY OTHER OPTION PLAN OF
THE CORPORATION OR ANY PARENT OR SUBSIDIARY) MAY FOR THE FIRST TIME BECOME
EXERCISABLE AS INCENTIVE OPTIONS DURING ANY ONE (1) CALENDAR YEAR SHALL NOT
EXCEED THE SUM OF ONE HUNDRED THOUSAND DOLLARS ($100,000). TO THE EXTENT THE
EMPLOYEE HOLDS TWO (2) OR MORE SUCH OPTIONS WHICH BECOME EXERCISABLE FOR THE
FIRST TIME IN THE SAME CALENDAR YEAR, THE FOREGOING LIMITATION ON THE
EXERCISABILITY OF SUCH OPTIONS AS INCENTIVE OPTIONS SHALL BE APPLIED ON THE
BASIS OF THE ORDER IN WHICH SUCH OPTIONS ARE GRANTED.


C.    10% STOCKHOLDER. IF ANY EMPLOYEE TO WHOM AN INCENTIVE OPTION IS GRANTED IS
A 10% STOCKHOLDER, THEN THE EXERCISE PRICE PER SHARE SHALL NOT BE LESS THAN ONE
HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON
THE OPTION GRANT DATE, AND THE OPTION TERM SHALL NOT EXCEED FIVE (5) YEARS
MEASURED FROM THE OPTION GRANT DATE.


III.           CORPORATE TRANSACTION/CHANGE IN CONTROL


A.    IN THE EVENT OF ANY CORPORATE TRANSACTION, EACH OUTSTANDING OPTION SHALL
AUTOMATICALLY ACCELERATE SO THAT EACH SUCH OPTION SHALL, IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF THE CORPORATE TRANSACTION, BECOME FULLY EXERCISABLE WITH
RESPECT TO THE TOTAL NUMBER OF SHARES OF COMMON STOCK AT THE TIME SUBJECT TO
SUCH OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE SHARES AS FULLY-VESTED
SHARES OF COMMON STOCK. HOWEVER, AN OUTSTANDING OPTION SHALL NOT SO ACCELERATE
IF AND TO THE EXTENT: (I) SUCH OPTION IS, IN CONNECTION WITH THE CORPORATE
TRANSACTION, TO BE ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT THEREOF) OR
(II) SUCH OPTION IS TO BE REPLACED WITH A CASH INCENTIVE PROGRAM OF THE
SUCCESSOR CORPORATION WHICH PRESERVES THE SPREAD EXISTING ON THE UNVESTED OPTION
SHARES AT THE TIME OF THE CORPORATE TRANSACTION AND PROVIDES FOR SUBSEQUENT
PAYOUT IN ACCORDANCE WITH THE SAME VESTING SCHEDULE APPLICABLE TO SUCH OPTION.


B.    ALL OUTSTANDING REPURCHASE RIGHTS SHALL ALSO TERMINATE AUTOMATICALLY, AND
THE SHARES OF COMMON STOCK SUBJECT TO THOSE TERMINATED RIGHTS SHALL IMMEDIATELY
VEST IN FULL, IN THE EVENT OF ANY CORPORATE TRANSACTION, EXCEPT TO THE EXTENT
THOSE REPURCHASE RIGHTS ARE TO BE ASSIGNED TO THE SUCCESSOR CORPORATION (OR
PARENT THEREOF) IN CONNECTION WITH SUCH CORPORATE TRANSACTION.


C.    THE PLAN ADMINISTRATOR SHALL HAVE THE DISCRETION, EXERCISABLE EITHER AT
THE TIME THE OPTION IS GRANTED OR AT ANY TIME WHILE THE OPTION REMAINS
OUTSTANDING, TO PROVIDE FOR THE AUTOMATIC ACCELERATION OF ONE OR MORE
OUTSTANDING OPTIONS (AND THE AUTOMATIC TERMINATION OF ONE OR MORE OUTSTANDING
REPURCHASE RIGHTS WITH THE IMMEDIATE VESTING OF THE SHARES OF COMMON STOCK
SUBJECT TO THOSE RIGHTS) UPON THE OCCURRENCE OF A CORPORATE TRANSACTION, WHETHER
OR NOT THOSE OPTIONS ARE TO BE ASSUMED (OR THOSE REPURCHASE RIGHTS ARE TO BE
ASSIGNED) IN THE CORPORATE TRANSACTION.


D.    IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE CORPORATE TRANSACTION, ALL
OUTSTANDING OPTIONS SHALL TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE
EXTENT ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT THEREOF).


E.     EACH OPTION WHICH IS ASSUMED IN CONNECTION WITH A CORPORATE TRANSACTION
SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CORPORATE TRANSACTION,
TO APPLY TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN ISSUABLE TO
THE OPTIONEE IN CONSUMMATION OF SUCH CORPORATE TRANSACTION HAD THE OPTION BEEN
EXERCISED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION. APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO (I) THE NUMBER AND CLASS OF SECURITIES
AVAILABLE FOR ISSUANCE UNDER THE PLAN FOLLOWING THE CONSUMMATION OF SUCH
CORPORATE TRANSACTION, (II) THE EXERCISE PRICE PAYABLE PER SHARE UNDER EACH
OUTSTANDING OPTION, PROVIDED THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH
SECURITIES SHALL REMAIN THE SAME AND (III) THE MAXIMUM NUMBER AND/OR CLASS OF
SECURITIES FOR WHICH ANY ONE PERSON MAY BE GRANTED STOCK OPTIONS, SEPARATELY
EXERCISABLE STOCK APPRECIATION RIGHTS AND DIRECT STOCK ISSUANCES UNDER THE PLAN
PER CALENDAR YEAR.

-6-

--------------------------------------------------------------------------------


 


F.     THE PLAN ADMINISTRATOR SHALL HAVE FULL POWER AND AUTHORITY TO GRANT
OPTIONS UNDER THE DISCRETIONARY OPTION GRANT PROGRAM WHICH WILL AUTOMATICALLY
ACCELERATE IN WHOLE OR IN PART SHOULD THE OPTIONEE’S SERVICE SUBSEQUENTLY
TERMINATE BY REASON OF AN INVOLUNTARY TERMINATION WITHIN A DESIGNATED PERIOD
(NOT TO EXCEED TWELVE (12) MONTHS) FOLLOWING THE EFFECTIVE DATE OF ANY CORPORATE
TRANSACTION IN WHICH THOSE OPTIONS ARE ASSUMED OR REPLACED AND DO NOT OTHERWISE
ACCELERATE. ANY OPTIONS SO ACCELERATED SHALL REMAIN EXERCISABLE FOR FULLY-VESTED
SHARES UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE OPTION TERM OR (II) THE
EXPIRATION OF THE ONE (1)-YEAR PERIOD MEASURED FROM THE EFFECTIVE DATE OF THE
INVOLUNTARY TERMINATION. IN ADDITION, THE PLAN ADMINISTRATOR MAY PROVIDE THAT
ONE OR MORE OF THE CORPORATION’S OUTSTANDING REPURCHASE RIGHTS WITH RESPECT TO
SHARES HELD BY THE OPTIONEE AT THE TIME OF SUCH INVOLUNTARY TERMINATION SHALL
IMMEDIATELY TERMINATE IN WHOLE OR IN PART, AND THE SHARES SUBJECT TO THOSE
TERMINATED RIGHTS SHALL ACCORDINGLY VEST.


G.    THE PLAN ADMINISTRATOR SHALL HAVE FULL POWER AND AUTHORITY TO GRANT
OPTIONS UNDER THE DISCRETIONARY OPTION GRANT PROGRAM WHICH WILL AUTOMATICALLY
ACCELERATE IN WHOLE OR IN PART SHOULD THE OPTIONEE’S SERVICE SUBSEQUENTLY
TERMINATE BY REASON OF AN INVOLUNTARY TERMINATION WITHIN A DESIGNATED PERIOD
(NOT TO EXCEED TWELVE (12) MONTHS) FOLLOWING THE EFFECTIVE DATE OF ANY CHANGE IN
CONTROL. EACH OPTION SO ACCELERATED SHALL REMAIN EXERCISABLE FOR FULLY-VESTED
SHARES UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE OPTION TERM OR (II) THE
EXPIRATION OF THE ONE (1)-YEAR PERIOD MEASURED FROM THE EFFECTIVE DATE OF THE
INVOLUNTARY TERMINATION. IN ADDITION, THE PLAN ADMINISTRATOR MAY PROVIDE THAT
ONE OR MORE OF THE CORPORATION’S OUTSTANDING REPURCHASE RIGHTS WITH RESPECT TO
SHARES HELD BY THE OPTIONEE AT THE TIME OF SUCH INVOLUNTARY TERMINATION SHALL
IMMEDIATELY TERMINATE IN WHOLE OR IN PART, AND THE SHARES SUBJECT TO THOSE
TERMINATED RIGHTS SHALL ACCORDINGLY VEST.


H.    THE PORTION OF ANY INCENTIVE OPTION ACCELERATED IN CONNECTION WITH A
CORPORATE TRANSACTION OR CHANGE IN CONTROL SHALL REMAIN EXERCISABLE AS AN
INCENTIVE OPTION ONLY TO THE EXTENT THE APPLICABLE ONE HUNDRED THOUSAND DOLLAR
($100,000) LIMITATION IS NOT EXCEEDED. TO THE EXTENT SUCH DOLLAR LIMITATION IS
EXCEEDED, THE ACCELERATED PORTION OF SUCH OPTION SHALL BE EXERCISABLE AS A
NON-STATUTORY OPTION UNDER THE FEDERAL TAX LAWS.


I.      THE GRANT OF OPTIONS UNDER THE DISCRETIONARY OPTION GRANT PROGRAM  SHALL
IN NO WAY AFFECT THE RIGHT OF THE CORPORATION TO ADJUST, RECLASSIFY, REORGANIZE
OR OTHERWISE CHANGE ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE,
DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR
ASSETS.


IV.           CANCELLATION AND REGRANT OF OPTIONS

The Plan Administrator shall have the authority to effect, at any time, and from
time to time, with the consent of the affected option holders the cancellation
of any or all outstanding options under the Discretionary Option Grant Program
(including outstanding options incorporated from the Predecessor Plan) and to
grant in substitution new options covering the same or different number of
shares of Common Stock but with an exercise price per share based on the Fair
Market Value per share of Common Stock on the new grant date.  However, any
repricing of stock options, effected either by reducing the exercise price of
outstanding options or canceling outstanding options and granting replacement
options with a lower exercise price, shall require the approval of the holders
of a majority of the Corporation’s voting shares, with the sole exception of
that certain exchange offer to be commenced as soon as is reasonably practicable
following May 17, 2001, pursuant to which holders of options to purchase a
maximum of 6,500,000 shares of the Corporation’s Common Stock, shall be offered
the opportunity to elect to cancel such options (the “Cancelled Options”), in
exchange for the grant of replacement options to purchase 0.85 shares of the
Corporation’s Common Stock for each share under the Cancelled Options (the
“Replacement Options”), with such Replacement Options to be granted no less than
six months and one day following the cancellation of the Cancelled Options, at a
price equal to the fair market value of the Corporation’s Common Stock on such
date of grant. Each Replacement Option will have a term equal to the lesser of
(i) the remaining term of the Cancelled Option, or (ii) seven (7) years. The
vesting commencement date and vesting schedule for each Replacement Option will
be the same as for the Cancelled Option which it replaces, subject to adjustment
for any shares previously exercised. Executive Officers and Directors of the
Corporation shall not participate in this exchange offer, and this exchange
offer will be structured so that the Corporation avoids incurring financial
accounting charges.

-7-

--------------------------------------------------------------------------------


 


V.            STOCK APPRECIATION RIGHTS


A.    THE PLAN ADMINISTRATOR SHALL HAVE FULL POWER AND AUTHORITY TO GRANT TO
SELECTED OPTIONEES TANDEM STOCK APPRECIATION RIGHTS AND/OR LIMITED STOCK
APPRECIATION RIGHTS.


B.    THE FOLLOWING TERMS SHALL GOVERN THE GRANT AND EXERCISE OF TANDEM STOCK
APPRECIATION RIGHTS:

(I)    ONE OR MORE OPTIONEES MAY BE GRANTED THE RIGHT, EXERCISABLE UPON SUCH
TERMS AS THE PLAN ADMINISTRATOR MAY ESTABLISH, TO ELECT BETWEEN THE EXERCISE OF
THE UNDERLYING OPTION FOR SHARES OF COMMON STOCK AND THE SURRENDER OF THAT
OPTION IN EXCHANGE FOR A DISTRIBUTION FROM THE CORPORATION IN AN AMOUNT EQUAL TO
THE EXCESS OF (A) THE FAIR MARKET VALUE (ON THE OPTION SURRENDER DATE) OF THE
NUMBER OF SHARES IN WHICH THE OPTIONEE IS AT THE TIME VESTED UNDER THE
SURRENDERED OPTION (OR SURRENDERED PORTION THEREOF) OVER (B) THE AGGREGATE
EXERCISE PRICE PAYABLE FOR SUCH SHARES.

(II)   NO SUCH OPTION SURRENDER SHALL BE EFFECTIVE UNLESS IT IS APPROVED BY THE
PLAN ADMINISTRATOR. IF THE SURRENDER IS SO APPROVED, THEN THE DISTRIBUTION TO
WHICH THE OPTIONEE SHALL BE ENTITLED MAY BE MADE IN SHARES OF COMMON STOCK
VALUED AT FAIR MARKET VALUE ON THE OPTION SURRENDER DATE, IN CASH, OR PARTLY IN
SHARES AND PARTLY IN CASH, AS THE PLAN ADMINISTRATOR SHALL IN ITS SOLE
DISCRETION DEEM APPROPRIATE.

(III)  IF THE SURRENDER OF AN OPTION IS REJECTED BY THE PLAN ADMINISTRATOR, THEN
THE OPTIONEE SHALL RETAIN WHATEVER RIGHTS THE OPTIONEE HAD UNDER THE SURRENDERED
OPTION (OR SURRENDERED PORTION THEREOF) ON THE OPTION SURRENDER DATE AND MAY
EXERCISE SUCH RIGHTS AT ANY TIME PRIOR TO THE LATER OF (A) FIVE (5) BUSINESS
DAYS AFTER THE RECEIPT OF THE REJECTION NOTICE OR (B) THE LAST DAY ON WHICH THE
OPTION IS OTHERWISE EXERCISABLE IN ACCORDANCE WITH THE TERMS OF THE DOCUMENTS
EVIDENCING SUCH OPTION, BUT IN NO EVENT MAY SUCH RIGHTS BE EXERCISED MORE THAN
TEN (10) YEARS AFTER THE OPTION GRANT DATE.


C.    THE FOLLOWING TERMS SHALL GOVERN THE GRANT AND EXERCISE OF LIMITED STOCK
APPRECIATION RIGHTS:

(I)    ONE OR MORE SECTION 16 INSIDERS MAY BE GRANTED LIMITED STOCK APPRECIATION
RIGHTS WITH RESPECT TO THEIR OUTSTANDING OPTIONS.

(II)   UPON THE OCCURRENCE OF A HOSTILE TAKE-OVER, EACH INDIVIDUAL HOLDING ONE
OR MORE OPTIONS WITH SUCH A LIMITED STOCK APPRECIATION RIGHT SHALL HAVE THE
UNCONDITIONAL RIGHT (EXERCISABLE FOR A THIRTY (30)-DAY PERIOD FOLLOWING SUCH
HOSTILE TAKE-OVER) TO SURRENDER EACH SUCH OPTION TO THE CORPORATION, TO THE
EXTENT THE OPTION IS AT THE TIME EXERCISABLE FOR VESTED SHARES OF COMMON STOCK.
IN RETURN FOR THE SURRENDERED OPTION, THE OPTIONEE SHALL RECEIVE A CASH
DISTRIBUTION FROM THE CORPORATION IN AN AMOUNT EQUAL TO THE EXCESS OF (A) THE
TAKE-OVER PRICE OF THE SHARES OF COMMON STOCK WHICH ARE AT THE TIME VESTED UNDER
EACH SURRENDERED OPTION (OR SURRENDERED PORTION THEREOF) OVER (B) THE AGGREGATE
EXERCISE PRICE PAYABLE FOR SUCH SHARES. SUCH CASH DISTRIBUTION SHALL BE PAID
WITHIN FIVE (5) DAYS FOLLOWING THE OPTION SURRENDER DATE.

(III)  THE PLAN ADMINISTRATOR SHALL PRE-APPROVE, AT THE TIME THE LIMITED STOCK
APPRECIATION RIGHT IS GRANTED, THE SUBSEQUENT EXERCISE OF THAT RIGHT IN
ACCORDANCE WITH THE TERMS OF THE GRANT AND THE PROVISIONS OF THIS SECTION V.C. 
NO ADDITIONAL APPROVAL OF THE PLAN ADMINISTRATOR OR THE BOARD SHALL BE REQUIRED
AT THE TIME OF THE ACTUAL OPTION SURRENDER AND CASH DISTRIBUTION.

(IV)  THE BALANCE OF THE OPTION (IF ANY) SHALL CONTINUE IN FULL FORCE AND EFFECT
IN ACCORDANCE WITH THE DOCUMENTS EVIDENCING SUCH OPTION.

-8-

--------------------------------------------------------------------------------


 


ARTICLE THREE

STOCK ISSUANCE PROGRAM


I.              STOCK ISSUANCE TERMS

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.


A.    PURCHASE PRICE.

(I)    THE PURCHASE PRICE PER SHARE SHALL BE FIXED BY THE PLAN ADMINISTRATOR,
BUT SHALL NOT BE LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE
PER SHARE OF COMMON STOCK ON THE ISSUANCE DATE.

(II)   SUBJECT TO THE PROVISIONS OF SECTION I OF ARTICLE FIVE, SHARES OF COMMON
STOCK MAY BE ISSUED UNDER THE STOCK ISSUANCE PROGRAM FOR ANY OF THE FOLLOWING
ITEMS OF CONSIDERATION WHICH THE PLAN ADMINISTRATOR MAY DEEM APPROPRIATE IN EACH
INDIVIDUAL INSTANCE:

(1)   CASH OR CHECK MADE PAYABLE TO THE CORPORATION, OR

(2)   PAST SERVICES RENDERED TO THE CORPORATION (OR ANY PARENT OR SUBSIDIARY).


B.    VESTING PROVISIONS.

(I)    SHARES OF COMMON STOCK ISSUED UNDER THE STOCK ISSUANCE PROGRAM MAY, IN
THE DISCRETION OF THE PLAN ADMINISTRATOR, BE FULLY AND IMMEDIATELY VESTED UPON
ISSUANCE OR MAY VEST IN ONE OR MORE INSTALLMENTS OVER THE PARTICIPANT’S PERIOD
OF SERVICE OR UPON ATTAINMENT OF SPECIFIED PERFORMANCE OBJECTIVES. THE ELEMENTS
OF THE VESTING SCHEDULE APPLICABLE TO ANY UNVESTED SHARES OF COMMON STOCK ISSUED
UNDER THE STOCK ISSUANCE PROGRAM, NAMELY:

(1)   THE SERVICE PERIOD TO BE COMPLETED BY THE PARTICIPANT OR THE PERFORMANCE
OBJECTIVES TO BE ATTAINED,

(2)   THE NUMBER OF INSTALLMENTS IN WHICH THE SHARES ARE TO VEST,

(3)   THE INTERVAL OR INTERVALS (IF ANY) WHICH ARE TO LAPSE BETWEEN
INSTALLMENTS, AND

(4)   THE EFFECT WHICH DEATH, PERMANENT DISABILITY OR OTHER EVENT DESIGNATED BY
THE PLAN ADMINISTRATOR IS TO HAVE UPON THE VESTING SCHEDULE, SHALL BE DETERMINED
BY THE PLAN ADMINISTRATOR AND INCORPORATED INTO THE STOCK ISSUANCE AGREEMENT.

(II)   ANY NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY INCLUDING
MONEY PAID OTHER THAN AS A REGULAR CASH DIVIDEND) WHICH THE PARTICIPANT MAY HAVE
THE RIGHT TO RECEIVE WITH RESPECT TO THE PARTICIPANT’S UNVESTED SHARES OF COMMON
STOCK BY REASON OF ANY STOCK DIVIDEND, STOCK SPLIT, RECAPITALIZATION,
COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER CHANGE AFFECTING THE
OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE CORPORATION’S RECEIPT OF
CONSIDERATION SHALL BE ISSUED SUBJECT TO (I) THE SAME VESTING REQUIREMENTS
APPLICABLE TO THE PARTICIPANT’S UNVESTED SHARES OF COMMON STOCK AND (II) SUCH
ESCROW ARRANGEMENTS AS THE PLAN ADMINISTRATOR SHALL DEEM APPROPRIATE.

(III)  THE PARTICIPANT SHALL HAVE FULL STOCKHOLDER RIGHTS WITH RESPECT TO ANY
SHARES OF COMMON STOCK ISSUED TO THE PARTICIPANT UNDER THE STOCK ISSUANCE
PROGRAM, WHETHER OR NOT THE PARTICIPANT’S INTEREST IN THOSE SHARES IS VESTED.
ACCORDINGLY, THE PARTICIPANT SHALL HAVE THE RIGHT TO VOTE SUCH SHARES AND TO
RECEIVE ANY REGULAR CASH DIVIDENDS PAID ON SUCH SHARES.

-9-

--------------------------------------------------------------------------------


 

(IV)  SHOULD THE PARTICIPANT CEASE TO REMAIN IN SERVICE WHILE HOLDING ONE OR
MORE UNVESTED SHARES OF COMMON STOCK ISSUED UNDER THE STOCK ISSUANCE PROGRAM OR
SHOULD THE PERFORMANCE OBJECTIVES NOT BE ATTAINED WITH RESPECT TO ONE OR MORE
SUCH UNVESTED SHARES OF COMMON STOCK, THEN THOSE SHARES SHALL BE IMMEDIATELY
SURRENDERED TO THE CORPORATION FOR CANCELLATION, AND THE PARTICIPANT SHALL HAVE
NO FURTHER STOCKHOLDER RIGHTS WITH RESPECT TO THOSE SHARES. TO THE EXTENT THE
SURRENDERED SHARES WERE PREVIOUSLY ISSUED TO THE PARTICIPANT FOR CONSIDERATION
PAID IN CASH OR CASH EQUIVALENT (INCLUDING THE PARTICIPANT’S PURCHASE-MONEY
INDEBTEDNESS), THE CORPORATION SHALL REPAY TO THE PARTICIPANT THE CASH
CONSIDERATION PAID FOR THE SURRENDERED SHARES AND SHALL CANCEL THE UNPAID
PRINCIPAL BALANCE OF ANY OUTSTANDING PURCHASE-MONEY NOTE OF THE PARTICIPANT
ATTRIBUTABLE TO THE SURRENDERED SHARES.

(V)   THE PLAN ADMINISTRATOR MAY IN ITS DISCRETION WAIVE THE SURRENDER AND
CANCELLATION OF ONE OR MORE UNVESTED SHARES OF COMMON STOCK (OR OTHER ASSETS
ATTRIBUTABLE THERETO) WHICH WOULD OTHERWISE OCCUR UPON THE CESSATION OF THE
PARTICIPANT’S SERVICE OR THE NON-ATTAINMENT OF THE PERFORMANCE OBJECTIVES
APPLICABLE TO THOSE SHARES. SUCH WAIVER SHALL RESULT IN THE IMMEDIATE VESTING OF
THE PARTICIPANT’S INTEREST IN THE SHARES OF COMMON STOCK AS TO WHICH THE WAIVER
APPLIES. SUCH WAIVER MAY BE EFFECTED AT ANY TIME, WHETHER BEFORE OR AFTER THE
PARTICIPANT’S CESSATION OF SERVICE OR THE ATTAINMENT OR NON-ATTAINMENT OF THE
APPLICABLE PERFORMANCE OBJECTIVES.


II.            CORPORATE TRANSACTION/CHANGE IN CONTROL


A.    ALL OF THE CORPORATION’S OUTSTANDING REPURCHASE/CANCELLATION RIGHTS UNDER
THE STOCK ISSUANCE PROGRAM SHALL TERMINATE AUTOMATICALLY, AND ALL THE SHARES OF
COMMON STOCK SUBJECT TO THOSE TERMINATED RIGHTS SHALL IMMEDIATELY VEST IN FULL,
IN THE EVENT OF ANY CORPORATE TRANSACTION, EXCEPT TO THE EXTENT THOSE
REPURCHASE/CANCELLATION RIGHTS ARE TO BE ASSIGNED TO THE SUCCESSOR CORPORATION
(OR PARENT THEREOF) IN CONNECTION WITH SUCH CORPORATE TRANSACTION.


B.    THE PLAN ADMINISTRATOR SHALL HAVE THE DISCRETIONARY AUTHORITY, EXERCISABLE
EITHER AT THE TIME THE UNVESTED SHARES ARE ISSUED OR ANY TIME WHILE THE
CORPORATION’S REPURCHASE/CANCELLATION RIGHTS REMAIN OUTSTANDING UNDER THE STOCK
ISSUANCE PROGRAM, TO PROVIDE THAT THOSE RIGHTS SHALL AUTOMATICALLY TERMINATE IN
WHOLE OR IN PART, AND THE SHARES OF COMMON STOCK SUBJECT TO THOSE TERMINATED
RIGHTS SHALL IMMEDIATELY VEST, IN THE EVENT THE PARTICIPANT’S SERVICE SHOULD
SUBSEQUENTLY TERMINATE BY REASON OF AN INVOLUNTARY TERMINATION WITHIN A
DESIGNATED PERIOD (NOT TO EXCEED TWELVE (12) MONTHS) FOLLOWING THE EFFECTIVE
DATE OF ANY CORPORATE TRANSACTION IN WHICH THOSE REPURCHASE/CANCELLATION RIGHTS
ARE ASSIGNED TO THE SUCCESSOR CORPORATION (OR PARENT THEREOF).


C.    THE PLAN ADMINISTRATOR SHALL HAVE THE DISCRETIONARY AUTHORITY, EXERCISABLE
EITHER AT THE TIME THE UNVESTED SHARES ARE ISSUED OR ANY TIME WHILE THE
CORPORATION’S REPURCHASE/CANCELLATION RIGHTS REMAIN OUTSTANDING UNDER THE STOCK
ISSUANCE PROGRAM, TO PROVIDE THAT THOSE RIGHTS SHALL AUTOMATICALLY TERMINATE IN
WHOLE OR IN PART, AND THE SHARES OF COMMON STOCK SUBJECT TO THOSE TERMINATED
RIGHTS SHALL IMMEDIATELY VEST, IN THE EVENT THE PARTICIPANT’S SERVICE SHOULD
SUBSEQUENTLY TERMINATE BY REASON OF AN INVOLUNTARY TERMINATION WITHIN A
DESIGNATED PERIOD (NOT TO EXCEED TWELVE (12) MONTHS) FOLLOWING THE EFFECTIVE
DATE OF ANY CHANGE IN CONTROL.


III.           SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

-10-

--------------------------------------------------------------------------------


ARTICLE FOUR

AUTOMATIC OPTION GRANT PROGRAM


I.              OPTION TERMS


A.    GRANT DATES. OPTION GRANTS SHALL BE MADE ON THE DATES SPECIFIED BELOW:

(I)    ON THE DATE OF EACH ANNUAL STOCKHOLDERS MEETING HELD AFTER OCTOBER 26,
1999, EACH NON-EMPLOYEE MEMBER OF THE BOARD WHO IS TO CONTINUE TO SERVE ON THE
BOARD (AN “ELIGIBLE DIRECTOR”), WHETHER OR NOT THAT ELIGIBLE DIRECTOR IS
STANDING FOR RE-ELECTION TO THE BOARD AT THAT PARTICULAR ANNUAL MEETING, SHALL
AUTOMATICALLY BE GRANTED A NON-STATUTORY OPTION TO PURCHASE AN AMOUNT EQUAL TO
30,000 SHARES OF COMMON STOCK.  THERE SHALL BE NO LIMIT ON THE NUMBER OF SUCH
OPTION GRANTS ANY ONE ELIGIBLE DIRECTOR MAY RECEIVE OVER HIS OR HER PERIOD OF
BOARD SERVICE, AND ELIGIBLE DIRECTORS WHO HAVE PREVIOUSLY BEEN IN THE EMPLOY OF
THE CORPORATION (OR ANY PARENT OR SUBSIDIARY) OR WHO HAVE OTHERWISE RECEIVED A
STOCK OPTION GRANT FROM THE CORPORATION SHALL BE ELIGIBLE TO RECEIVE SUCH OPTION
GRANTS OVER THEIR PERIOD OF CONTINUED BOARD SERVICE.  EACH INDIVIDUAL SERVING AS
A NON-EMPLOYEE BOARD MEMBER SHALL, UPON THE DATE SUCH INDIVIDUAL JOINS THE BOARD
OF DIRECTORS, BE AUTOMATICALLY GRANTED ON SUCH DATE A NON-STATUTORY OPTION TO
PURCHASE 30,000 SHARES IF JOINING BETWEEN JANUARY 27, 1999 AND MAY 17, 2001 OR
60,000 SHARES IF JOINING ON OR AFTER MAY 17, 2001 (A “PRIMARY GRANT”), PROVIDED
SUCH INDIVIDUAL (I) HAD NOT PREVIOUSLY BEEN IN THE EMPLOY OF THE CORPORATION (OR
ANY PARENT OR SUBSIDIARY) AND (II) HAD NOT OTHERWISE RECEIVED A PRIOR STOCK
OPTION GRANT FROM THE CORPORATION.

(II)   EACH ELIGIBLE DIRECTOR ON OCTOBER 26, 1999 SHALL AUTOMATICALLY BE GRANTED
A NON-STATUTORY OPTION TO PURCHASE A NUMBER OF SHARES OF COMMON STOCK EQUAL TO
(X) 30,000 MINUS (Y) THE NUMBER OF SHARES OF COMMON STOCK OPTIONS GRANTED TO
SUCH INDIVIDUAL SINCE THE PRIOR ANNUAL STOCKHOLDERS MEETING AND INCLUDING THE
GRANT AT SUCH MEETING (THE “INTERIM OPTION”).

(III)  EACH INDIVIDUAL SERVING AS A NON-EMPLOYEE BOARD MEMBER ON THE
UNDERWRITING DATE AND EACH ELIGIBLE DIRECTOR ELECTED TO THE BOARD PRIOR TO
JANUARY 26, 1999 WAS AUTOMATICALLY GRANTED, ON SUCH DATE, A NON-STATUTORY OPTION
TO PURCHASE 40,000 SHARES OF COMMON STOCK (AN “INITIAL GRANT”), PROVIDED SUCH
INDIVIDUAL (I) HAD NOT PREVIOUSLY BEEN IN THE EMPLOY OF THE CORPORATION (OR ANY
PARENT OR SUBSIDIARY) AND (II) HAD NOT OTHERWISE RECEIVED A PRIOR STOCK OPTION
GRANT FROM THE CORPORATION , EXCEPT THAT PRIOR TO THE 1998 ANNUAL MEETING SUCH
INITIAL GRANT WAS FOR 32,000 SHARES INSTEAD OF 40,000.  ON EVERY ANNUAL
SHAREHOLDER MEETING AFTER THE UNDERWRITING DATE BUT ON OR PRIOR TO JANUARY 26,
1999, EACH ELIGIBLE DIRECTOR WAS GRANTED A NON-STATUTORY OPTION FOR 10,000
SHARES OF COMMON STOCK, PROVIDED SUCH INDIVIDUAL WAS AN ELIGIBLE DIRECTOR FOR AT
LEAST SIX (6) MONTHS, EXCEPT THAT PRIOR TO THE 1998 ANNUAL MEETING, SUCH OPTION
WAS TO PURCHASE 8,000 SHARES, NOT 10,000.  AFTER JANUARY 26, 1999 AND PRIOR TO
OCTOBER 26, 1999, ELIGIBLE DIRECTORS WERE GRANTED A NON-STATUTORY OPTION TO
PURCHASE 7,500 SHARES OF COMMON STOCK ON THE DATE OF EACH ANNUAL SHAREHOLDERS
MEETING AND GRANTS OF NON-STATUTORY OPTIONS TO PURCHASE 7,500 SHARES OF COMMON
STOCK ON THE NEXT THREE (3) THREE (3) MONTH ANNIVERSARIES FOLLOWING EACH
APPLICABLE ANNUAL SHAREHOLDERS MEETING.  THE AUTOMATIC ANNUAL GRANT OF 30,000
SHARES OF COMMON STOCK IS INTENDED TO REPLACE THESE PREVIOUS AUTOMATIC QUARTERLY
GRANTS.


B.    EXERCISE PRICE.

(I)    THE EXERCISE PRICE PER SHARE FOR ANY OPTION GRANT UNDER THIS ARTICLE FOUR
SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE PER SHARE
OF COMMON STOCK ON THE OPTION GRANT DATE.

(II)   THE EXERCISE PRICE SHALL BE PAYABLE IN ONE OR MORE OF THE ALTERNATIVE
FORMS AUTHORIZED UNDER THE DISCRETIONARY OPTION GRANT PROGRAM. EXCEPT TO THE
EXTENT THE SALE AND REMITTANCE PROCEDURE SPECIFIED THEREUNDER IS UTILIZED,
PAYMENT OF THE EXERCISE PRICE FOR THE PURCHASED SHARES MUST BE MADE ON THE
EXERCISE DATE.


C.    OPTION TERM.  EACH OPTION GRANTED ON OR AFTER MAY 17, 2001 SHALL HAVE A
TERM OF SEVEN (7) YEARS MEASURED FROM THE GRANT DATE.  EACH OPTION GRANTED
BETWEEN OCTOBER 26, 1999 AND MAY 17, 2001 SHALL HAVE A TERM OF FIVE (5) YEARS
MEASURED FROM THE GRANT DATE.  THE INTERIM OPTION SHALL HAVE A TERM OF FIVE (5)
YEARS FROM THE DATE OF THE 1999 ANNUAL STOCKHOLDERS MEETING.  EACH OPTION
GRANTED ON OR AFTER JANUARY 26, 1999 AND ON OR BEFORE OCTOBER 26, 1999 SHALL
HAVE A TERM OF TWO (2) YEARS MEASURED FROM THE OPTION GRANT DATE.  EACH OPTION
GRANTED PRIOR TO JANUARY 26, 1999 SHALL HAVE A TERM OF TEN (10) YEARS FROM ITS
DATE OF GRANT.


D.    EXERCISE AND VESTING OF OPTIONS.  AUTOMATIC OPTION GRANTS MADE ON THE DATE
OF EACH ANNUAL STOCKHOLDERS MEETING HELD ON OR AFTER MAY 17, 2001 SHALL VEST AND
BECOME EXERCISABLE IN A SERIES OF FOUR (4) SUCCESSIVE EQUAL ANNUAL INSTALLMENTS
OVER THE OPTIONEE’S PERIOD OF CONTINUED SERVICE AS A BOARD MEMBER, WITH THE
FIRST SUCH INSTALLMENT TO VEST UPON THE OPTIONEE’S COMPLETION OF ONE (1) YEAR OF
BOARD SERVICE MEASURED FROM THE OPTION GRANT DATE.  AUTOMATIC OPTION GRANTS MADE
ON THE DATE OF EACH ANNUAL STOCKHOLDERS MEETING HELD ON OR AFTER OCTOBER 26,
1999 AND PRIOR TO MAY 17, 2001 SHALL VEST AND BECOME EXERCISABLE ON THE FIRST
ANNIVERSARY OF THEIR GRANT

-11-

--------------------------------------------------------------------------------


 


DATE, PROVIDED THE OPTIONEE REMAINS A BOARD MEMBER ON SUCH DATE.  EACH INTERIM
OPTION SHALL VEST AND BECOME EXERCISABLE ON THE FIRST ANNIVERSARY OF THE 1999
ANNUAL SHAREHOLDERS MEETING, PROVIDED THE OPTIONEE REMAINS A BOARD MEMBER ON
SUCH DATE. EACH OPTION GRANTED ON OR AFTER JANUARY 26, 1999 AND ON OR BEFORE
OCTOBER 26, 1999 SHALL BE FULLY VESTED AND IMMEDIATELY EXERCISABLE ON THE OPTION
GRANT DATE FOR ANY OR ALL OF THE OPTION SHARES.  ANY SHARES PURCHASED UNDER AN
OPTION GRANTED PRIOR TO JANUARY 26, 1999 SHALL BE SUBJECT TO REPURCHASE BY THE
CORPORATION, AT THE EXERCISE PRICE PAID PER SHARE, UPON THE OPTIONEE’S CESSATION
OF BOARD SERVICE PRIOR TO VESTING IN THOSE SHARES.  EACH INITIAL GRANT AND EACH
PRIMARY GRANT SHALL VEST, AND THE CORPORATION’S REPURCHASE RIGHT SHALL LAPSE, IN
A SERIES OF FOUR (4) SUCCESSIVE EQUAL ANNUAL INSTALLMENTS OVER THE OPTIONEE’S
PERIOD OF CONTINUED SERVICE AS A BOARD MEMBER, WITH THE FIRST SUCH INSTALLMENT
TO VEST UPON THE OPTIONEE’S COMPLETION OF ONE (1) YEAR OF BOARD SERVICE MEASURED
FROM THE OPTION GRANT DATE. WITH RESPECT TO ANNUAL SHARE GRANTS MADE PRIOR TO
JANUARY 26, 1999, SUCH OPTIONS SHALL VEST, AND THE CORPORATION’S REPURCHASE
RIGHT SHALL LAPSE, IN TWO (2) SUCCESSIVE EQUAL ANNUAL INSTALLMENTS OVER THE
OPTIONEE’S PERIOD OF CONTINUED SERVICE AS A BOARD MEMBER, WITH THE FIRST SUCH
INSTALLMENT TO VEST UPON THE OPTIONEE’S COMPLETION OF ONE (1) YEAR OF BOARD
SERVICE MEASURED FROM THE OPTION GRANT DATE.


E.     EFFECT OF TERMINATION OF BOARD SERVICE. THE FOLLOWING PROVISIONS SHALL
GOVERN THE EXERCISE OF ANY OPTIONS HELD BY THE OPTIONEE AT THE TIME THE OPTIONEE
CEASES TO SERVE AS A BOARD MEMBER:

(I)    THE OPTIONEE (OR, IN THE EVENT OF OPTIONEE’S DEATH, THE PERSONAL
REPRESENTATIVE OF THE OPTIONEE’S ESTATE OR THE PERSON OR PERSONS TO WHOM THE
OPTION IS TRANSFERRED PURSUANT TO THE OPTIONEE’S WILL OR IN ACCORDANCE WITH THE
LAWS OF DESCENT AND DISTRIBUTION) SHALL HAVE A TWELVE (12)-MONTH PERIOD
FOLLOWING THE DATE OF SUCH CESSATION OF BOARD SERVICE IN WHICH TO EXERCISE EACH
SUCH OPTION; PROVIDED, HOWEVER, IN NO EVENT SHALL THE OPTION BE EXERCISED LATER
THAN THE OPTION TERM PROVIDED IN SUCH OPTION.

(II)   DURING THE TWELVE (12)-MONTH EXERCISE PERIOD, THE OPTION MAY NOT BE
EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED SHARES OF COMMON
STOCK FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF THE OPTIONEE’S
CESSATION OF BOARD SERVICE.

(III)  SHOULD THE OPTIONEE CEASE TO SERVE AS A BOARD MEMBER BY REASON OF DEATH
OR PERMANENT DISABILITY, THEN ALL SHARES AT THE TIME SUBJECT TO THE OPTION SHALL
IMMEDIATELY VEST SO THAT SUCH OPTION MAY, DURING THE TWELVE (12)-MONTH EXERCISE
PERIOD FOLLOWING SUCH CESSATION OF BOARD SERVICE, BE EXERCISED FOR ALL OR ANY
PORTION OF THOSE SHARES AS FULLY-VESTED SHARES OF COMMON STOCK.

(IV)  IN NO EVENT SHALL THE OPTION REMAIN EXERCISABLE AFTER THE EXPIRATION OF
THE OPTION TERM. UPON THE EXPIRATION OF THE TWELVE (12)-MONTH EXERCISE PERIOD OR
(IF EARLIER) UPON THE EXPIRATION OF THE OPTION TERM, THE OPTION SHALL TERMINATE
AND CEASE TO BE OUTSTANDING FOR ANY VESTED SHARES FOR WHICH THE OPTION HAS NOT
BEEN EXERCISED. HOWEVER, THE OPTION SHALL, IMMEDIATELY UPON THE OPTIONEE’S
CESSATION OF BOARD SERVICE FOR ANY  REASON OTHER THAN DEATH OR PERMANENT
DISABILITY, TERMINATE AND CEASE TO BE OUTSTANDING TO THE EXTENT THE OPTION IS
NOT OTHERWISE AT THAT TIME EXERCISABLE FOR VESTED SHARES.


II.            CORPORATE TRANSACTION/CHANGE IN CONTROL/HOSTILE TAKE-OVER


A.    IN THE EVENT OF ANY CORPORATE TRANSACTION, THE SHARES OF COMMON  STOCK AT
THE TIME SUBJECT TO EACH OUTSTANDING OPTION BUT NOT OTHERWISE VESTED SHALL
AUTOMATICALLY VEST IN FULL SO THAT EACH SUCH OPTION SHALL, IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF THE CORPORATE TRANSACTION, BECOME FULLY EXERCISABLE FOR
ALL OF THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO SUCH OPTION AND MAY BE
EXERCISED FOR ALL OR ANY PORTION OF THOSE SHARES AS FULLY-VESTED SHARES OF
COMMON STOCK. IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE CORPORATE
TRANSACTION, EACH AUTOMATIC OPTION GRANT SHALL TERMINATE AND CEASE TO BE
OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE SUCCESSOR CORPORATION (OR
PARENT THEREOF).


B.    IN CONNECTION WITH ANY CHANGE IN CONTROL, THE SHARES OF COMMON STOCK AT
THE TIME SUBJECT TO EACH OUTSTANDING OPTION BUT NOT OTHERWISE VESTED SHALL
AUTOMATICALLY VEST IN FULL SO THAT EACH SUCH OPTION SHALL, IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF THE CHANGE IN CONTROL, BECOME FULLY EXERCISABLE FOR ALL OF
THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO SUCH OPTION AND MAY BE
EXERCISED FOR ALL OR ANY PORTION OF THOSE SHARES AS FULLY-VESTED SHARES OF
COMMON STOCK. EACH SUCH OPTION SHALL REMAIN EXERCISABLE FOR SUCH FULLY-VESTED
OPTION SHARES UNTIL THE EXPIRATION OR SOONER TERMINATION OF THE OPTION TERM OR
THE SURRENDER OF THE OPTION IN CONNECTION WITH A HOSTILE TAKE-OVER.

-12-

--------------------------------------------------------------------------------


 


C.    UPON THE OCCURRENCE OF A HOSTILE TAKE-OVER, THE OPTIONEE SHALL HAVE A
THIRTY (30)-DAY PERIOD IN WHICH TO SURRENDER TO THE CORPORATION EACH AUTOMATIC
OPTION HELD BY HIM OR HER. THE OPTIONEE SHALL IN RETURN BE ENTITLED TO A CASH
DISTRIBUTION FROM THE CORPORATION IN AN AMOUNT EQUAL TO THE EXCESS OF (I) THE
TAKE-OVER PRICE OF THE SHARES OF COMMON STOCK AT THE TIME SUBJECT TO THE
SURRENDERED OPTION (WHETHER OR NOT THE OPTIONEE IS OTHERWISE AT THE TIME VESTED
IN THOSE SHARES) OVER (II) THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SHARES.
SUCH CASH DISTRIBUTION SHALL BE PAID WITHIN FIVE (5) DAYS FOLLOWING THE
SURRENDER OF THE OPTION TO THE CORPORATION.


D.    EACH OPTION WHICH IS ASSUMED IN CONNECTION WITH A CORPORATE TRANSACTION
SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CORPORATE TRANSACTION,
TO APPLY TO THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN ISSUABLE TO
THE OPTIONEE IN CONSUMMATION OF SUCH CORPORATE TRANSACTION HAD THE OPTION BEEN
EXERCISED IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION. APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE PAYABLE PER SHARE UNDER
EACH OUTSTANDING OPTION, PROVIDED THE AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH
SECURITIES SHALL REMAIN THE SAME.


E.     THE GRANT OF OPTIONS UNDER THE AUTOMATIC OPTION GRANT PROGRAM SHALL IN NO
WAY AFFECT THE RIGHT OF THE CORPORATION TO ADJUST, RECLASSIFY, REORGANIZE OR
OTHERWISE CHANGE ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE,
DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR
ASSETS.


III.           REMAINING TERMS

The remaining terms of each option granted under the Automatic Option Grant
Program shall be the same as the terms in effect for option grants made under
the Discretionary Option Grant Program.


ARTICLE FIVE


MISCELLANEOUS


I.              FINANCING


A.    THE PLAN ADMINISTRATOR MAY PERMIT ANY OPTIONEE OR PARTICIPANT TO PAY THE
OPTION EXERCISE PRICE UNDER THE DISCRETIONARY OPTION GRANT PROGRAM OR THE
PURCHASE PRICE OF SHARES ISSUED UNDER THE STOCK ISSUANCE PROGRAM BY DELIVERING A
PROMISSORY NOTE PAYABLE IN ONE OR MORE INSTALLMENTS. THE TERMS OF ANY SUCH
PROMISSORY NOTE (INCLUDING THE INTEREST RATE AND THE TERMS OF REPAYMENT) SHALL
BE ESTABLISHED BY THE PLAN ADMINISTRATOR IN ITS SOLE DISCRETION. PROMISSORY
NOTES MAY BE AUTHORIZED WITH OR WITHOUT SECURITY OR COLLATERAL. IN ALL EVENTS,
THE MAXIMUM CREDIT AVAILABLE TO THE OPTIONEE OR PARTICIPANT MAY NOT EXCEED THE
SUM OF (I) THE AGGREGATE OPTION EXERCISE PRICE OR PURCHASE PRICE PAYABLE FOR THE
PURCHASED SHARES PLUS (II) ANY FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT
TAX LIABILITY INCURRED BY THE OPTIONEE OR THE PARTICIPANT IN CONNECTION WITH THE
OPTION EXERCISE OR SHARE PURCHASE.


B.    THE PLAN ADMINISTRATOR MAY, IN ITS DISCRETION, DETERMINE THAT ONE OR MORE
SUCH PROMISSORY NOTES SHALL BE SUBJECT TO FORGIVENESS BY THE CORPORATION IN
WHOLE OR IN PART UPON SUCH TERMS AS THE PLAN ADMINISTRATOR MAY DEEM APPROPRIATE.


II.            TAX WITHHOLDING


A.    THE CORPORATION’S OBLIGATION TO DELIVER SHARES OF COMMON STOCK UPON THE
EXERCISE OF STOCK OPTIONS OR STOCK APPRECIATION RIGHTS OR UPON THE ISSUANCE OR
VESTING OF SUCH SHARES UNDER THE PLAN SHALL BE SUBJECT TO THE SATISFACTION OF
ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING
REQUIREMENTS.


B.    THE PLAN ADMINISTRATOR MAY, IN ITS DISCRETION, PROVIDE ANY OR ALL HOLDERS
OF NON-STATUTORY OPTIONS OR UNVESTED SHARES OF COMMON STOCK UNDER THE PLAN
(OTHER THAN THE OPTIONS GRANTED OR THE SHARES ISSUED UNDER THE AUTOMATIC OPTION
GRANT PROGRAM) WITH THE RIGHT TO USE SHARES OF COMMON STOCK IN SATISFACTION OF
ALL OR PART OF THE TAXES INCURRED BY SUCH HOLDERS IN CONNECTION WITH THE
EXERCISE OF THEIR OPTIONS OR THE VESTING OF THEIR SHARES. SUCH RIGHT MAY BE
PROVIDED TO ANY SUCH HOLDER IN EITHER OR BOTH OF THE FOLLOWING FORMATS:

-13-

--------------------------------------------------------------------------------


 

(I)    STOCK WITHHOLDING: THE ELECTION TO HAVE THE CORPORATION WITHHOLD, FROM
THE SHARES OF COMMON STOCK OTHERWISE ISSUABLE UPON THE EXERCISE OF SUCH
NON-STATUTORY OPTION OR THE VESTING OF SUCH SHARES, A PORTION OF THOSE SHARES
WITH AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE PERCENTAGE OF THE TAXES (NOT TO
EXCEED ONE HUNDRED PERCENT (100%)) DESIGNATED BY THE HOLDER.

(II)   STOCK DELIVERY: THE ELECTION TO DELIVER TO THE CORPORATION, AT THE TIME
THE NON-STATUTORY OPTION IS EXERCISED OR THE SHARES VEST, ONE OR MORE SHARES OF
COMMON STOCK PREVIOUSLY ACQUIRED BY SUCH HOLDER (OTHER THAN IN CONNECTION WITH
THE OPTION EXERCISE OR SHARE VESTING TRIGGERING THE TAXES) WITH AN AGGREGATE
FAIR MARKET VALUE EQUAL TO THE PERCENTAGE OF THE TAXES (NOT TO EXCEED ONE
HUNDRED PERCENT (100%)) DESIGNATED BY THE HOLDER.


III.           EFFECTIVE DATE AND TERM OF THE PLAN


A.    THE PLAN BECAME EFFECTIVE WITH RESPECT TO THE DISCRETIONARY OPTION GRANT
AND THE STOCK ISSUANCE PROGRAMS IMMEDIATELY UPON THE PLAN EFFECTIVE DATE. THE
AUTOMATIC OPTION GRANT PROGRAM UNDER THE PLAN BECAME EFFECTIVE ON THE
UNDERWRITING DATE. OPTIONS MAY BE GRANTED UNDER THE DISCRETIONARY OPTION GRANT
PROGRAM AT ANY TIME ON OR AFTER THE PLAN EFFECTIVE DATE. IN ADDITION, THE
INITIAL OPTION GRANTS UNDER THE AUTOMATIC OPTION GRANT PROGRAM WERE MADE ON THE
UNDERWRITING DATE TO EACH ELIGIBLE DIRECTOR AT THAT TIME.


B.    THE PLAN SHALL SERVE AS THE SUCCESSOR TO THE PREDECESSOR PLAN, AND NO
FURTHER OPTION GRANTS OR DIRECT STOCK ISSUANCES SHALL BE MADE UNDER THE
PREDECESSOR PLAN AFTER THE PLAN EFFECTIVE DATE. ALL OPTIONS OUTSTANDING UNDER
THE PREDECESSOR PLAN AS OF SUCH DATE SHALL BE INCORPORATED INTO THE PLAN AT THAT
TIME AND SHALL BE TREATED AS OUTSTANDING OPTIONS UNDER THE PLAN.

However, each outstanding option so incorporated shall continue to be  governed
solely by the terms of the documents evidencing such option, and no provision of
the Plan shall be deemed to affect or otherwise modify the rights or obligations
of the holders of such incorporated options with respect to their acquisition of
shares of Common Stock.


C.    ONE OR MORE PROVISIONS OF THE PLAN, INCLUDING (WITHOUT LIMITATION) THE
OPTION/VESTING ACCELERATION PROVISIONS OF ARTICLE TWO RELATING TO CORPORATE
TRANSACTIONS AND CHANGES IN CONTROL, MAY, IN THE PLAN ADMINISTRATOR’S
DISCRETION, BE EXTENDED TO ONE OR MORE OPTIONS INCORPORATED FROM THE PREDECESSOR
PLAN WHICH DO NOT OTHERWISE CONTAIN SUCH PROVISIONS.


D.    THE PLAN SHALL TERMINATE UPON THE EARLIEST OF (I) DECEMBER 31, 2005,
(II) THE DATE ON WHICH ALL SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL
HAVE BEEN ISSUED PURSUANT TO THE EXERCISE OF THE OPTIONS OR THE ISSUANCE OF
SHARES (WHETHER VESTED OR UNVESTED) UNDER THE PLAN OR (III) THE TERMINATION OF
ALL OUTSTANDING OPTIONS IN CONNECTION WITH A CORPORATE TRANSACTION. UPON SUCH
PLAN TERMINATION, ALL OUTSTANDING STOCK OPTIONS AND UNVESTED STOCK ISSUANCES
SHALL CONTINUE TO HAVE FORCE AND EFFECT IN ACCORDANCE WITH THE PROVISIONS OF THE
DOCUMENTS EVIDENCING SUCH OPTIONS OR ISSUANCES.


IV.           AMENDMENT OF THE PLAN


A.    THE BOARD SHALL HAVE COMPLETE AND EXCLUSIVE POWER AND AUTHORITY TO AMEND
OR MODIFY THE PLAN IN ANY OR ALL RESPECTS. HOWEVER, NO SUCH AMENDMENT OR
MODIFICATION SHALL ADVERSELY AFFECT ANY RIGHTS AND OBLIGATIONS WITH RESPECT TO
OPTIONS, STOCK APPRECIATION RIGHTS OR UNVESTED STOCK ISSUANCES AT THE TIME
OUTSTANDING UNDER THE PLAN UNLESS THE OPTIONEE OR THE PARTICIPANT CONSENTS TO
SUCH AMENDMENT OR MODIFICATION. IN ADDITION, CERTAIN AMENDMENTS MAY REQUIRE
STOCKHOLDER APPROVAL PURSUANT TO APPLICABLE LAWS OR REGULATIONS. 
NOTWITHSTANDING THE FOREGOING, THE APPROVAL OF THE HOLDERS OF NOT LESS THAN A
MAJORITY OF THE OUTSTANDING COMMON STOCK OF THE CORPORATION ENTITLED TO VOTE
SHALL BE REQUIRED TO TAKE THE FOLLOWING ACTIONS:

(I)    AMEND THE PLAN TO MATERIALLY MODIFY THE REQUIREMENTS FOR ELIGIBILITY
UNDER THE PLAN;

(II)   AMEND THE PLAN TO MATERIALLY INCREASE THE NUMBER OF SHARES OF COMMON
STOCK WHICH MAY BE ISSUED OVER THE TERM OF THE PLAN; OR

-14-

--------------------------------------------------------------------------------


 

(III)  AMEND THE PLAN TO MATERIALLY INCREASE THE BENEFITS ACCRUING TO
PARTICIPANTS UNDER THE PLAN AS SUCH BENEFITS ARE CURRENTLY SET FORTH IN THE
PLAN.


B.    OPTIONS TO PURCHASE SHARES OF COMMON STOCK MAY BE GRANTED UNDER THE
DISCRETIONARY OPTION GRANT PROGRAM AND SHARES OF COMMON STOCK MAY BE ISSUED
UNDER THE STOCK ISSUANCE

Program that are in each instance in excess of the number of shares then
available for issuance under the Plan, provided any excess shares actually
issued under those programs are held in escrow until there is obtained
stockholder approval of an amendment sufficiently increasing the number of
shares of Common Stock available for issuance under the Plan. If such
stockholder approval is not obtained within twelve (12) months after the date
the first such excess grants or issuances are made, then (i) any unexercised
options granted on the basis of such excess shares shall terminate and cease to
be outstanding and (ii) the Corporation shall promptly refund to the Optionees
and the Participants the exercise or purchase price paid for any excess shares
issued under the Plan and held in escrow, together with interest (at the
applicable Short-Term Federal Rate) for the period the shares were held in
escrow, and such shares shall thereupon be automatically canceled and cease to
be outstanding.


V.            USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.


VI.           REGULATORY APPROVALS


A.    THE IMPLEMENTATION OF THE PLAN, THE GRANTING OF ANY OPTION OR STOCK
APPRECIATION RIGHT UNDER THE PLAN AND THE ISSUANCE OF ANY SHARES OF COMMON STOCK
(I) UPON THE EXERCISE OF ANY OPTION OR STOCK APPRECIATION RIGHT OR (II) UNDER
THE STOCK ISSUANCE PROGRAM SHALL BE SUBJECT TO THE CORPORATION’S PROCUREMENT OF
ALL APPROVALS AND PERMITS REQUIRED BY REGULATORY AUTHORITIES HAVING JURISDICTION
OVER THE PLAN, THE OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED UNDER IT AND
THE SHARES OF COMMON STOCK ISSUED PURSUANT TO IT.


B.    NO SHARES OF COMMON STOCK OR OTHER ASSETS SHALL BE ISSUED OR DELIVERED
UNDER THE PLAN UNLESS AND UNTIL THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAWS, INCLUDING THE
FILING AND EFFECTIVENESS OF THE FORM S-8 REGISTRATION STATEMENT FOR THE SHARES
OF COMMON STOCK ISSUABLE UNDER THE PLAN, AND ALL APPLICABLE LISTING REQUIREMENTS
OF ANY STOCK EXCHANGE (OR THE NASDAQ NATIONAL MARKET, IF APPLICABLE) ON WHICH
COMMON STOCK IS THEN LISTED FOR TRADING.


VII.          NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

-15-

--------------------------------------------------------------------------------


 

APPENDIX

The following definitions shall be in effect under the Plan:


A.            AUTOMATIC OPTION GRANT PROGRAM SHALL MEAN THE AUTOMATIC OPTION
GRANT PROGRAM IN EFFECT UNDER THE PLAN.


B.            BOARD SHALL MEAN THE CORPORATION’S BOARD OF DIRECTORS.


C.            CHANGE IN CONTROL SHALL MEAN A CHANGE IN OWNERSHIP OR CONTROL OF
THE CORPORATION EFFECTED THROUGH EITHER OF THE FOLLOWING TRANSACTIONS:

(I)            THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY ANY PERSON OR RELATED
GROUP OF PERSONS (OTHER THAN THE CORPORATION OR A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
CORPORATION), OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE
1934 ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL
COMBINED VOTING POWER OF THE CORPORATION’S OUTSTANDING SECURITIES PURSUANT TO A
TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE CORPORATION’S STOCKHOLDERS, OR

(II)           A CHANGE IN THE COMPOSITION OF THE BOARD OVER A PERIOD OF
THIRTY-SIX (36) CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF THE BOARD
MEMBERS CEASES, BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR BOARD
MEMBERSHIP, TO BE COMPRISED OF INDIVIDUALS WHO EITHER (A) HAVE BEEN BOARD
MEMBERS CONTINUOUSLY SINCE THE BEGINNING OF SUCH PERIOD OR   (B) HAVE BEEN
ELECTED OR NOMINATED FOR ELECTION AS BOARD MEMBERS DURING SUCH PERIOD BY AT
LEAST A MAJORITY OF THE BOARD MEMBERS DESCRIBED IN CLAUSE (A) WHO WERE STILL IN
OFFICE AT THE TIME THE BOARD APPROVED SUCH ELECTION OR NOMINATION.


D.            CODE SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


E.             COMMON STOCK SHALL MEAN THE CORPORATION’S COMMON STOCK.


F.             CORPORATE TRANSACTION SHALL MEAN EITHER OF THE FOLLOWING
STOCKHOLDER-APPROVED TRANSACTIONS TO WHICH THE CORPORATION IS A PARTY:

(I)            A MERGER OR CONSOLIDATION IN WHICH SECURITIES POSSESSING MORE
THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE CORPORATION’S
OUTSTANDING SECURITIES ARE TRANSFERRED TO A PERSON OR PERSONS DIFFERENT FROM THE
PERSONS HOLDING THOSE SECURITIES IMMEDIATELY PRIOR TO SUCH TRANSACTION; OR

(II)           THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE CORPORATION’S ASSETS IN COMPLETE LIQUIDATION OR DISSOLUTION OF THE
CORPORATION.


G.            CORPORATION SHALL MEAN POLYCOM, INC., A DELAWARE CORPORATION, AND
ANY CORPORATE SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR VOTING
STOCK OF POLYCOM, INC. WHICH SHALL BY APPROPRIATE ACTION ADOPT THE PLAN.


H.            DISCRETIONARY OPTION GRANT PROGRAM SHALL MEAN THE DISCRETIONARY
OPTION GRANT PROGRAM IN EFFECT UNDER THE PLAN.


I.              ELIGIBLE DIRECTOR SHALL MEAN A NON-EMPLOYEE BOARD MEMBER
ELIGIBLE TO PARTICIPATE IN THE AUTOMATIC OPTION GRANT PROGRAM IN ACCORDANCE WITH
THE   ELIGIBILITY PROVISIONS OF ARTICLE ONE.

-16-

--------------------------------------------------------------------------------


 


J.             EMPLOYEE SHALL MEAN AN INDIVIDUAL WHO IS IN THE EMPLOY OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY), SUBJECT TO THE CONTROL AND DIRECTION
OF THE EMPLOYER ENTITY AS TO BOTH THE WORK TO BE PERFORMED AND THE MANNER AND
METHOD OF PERFORMANCE.


K.            EXERCISE DATE SHALL MEAN THE DATE ON WHICH THE CORPORATION SHALL
HAVE RECEIVED WRITTEN NOTICE OF THE OPTION EXERCISE.


L.             FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON ANY RELEVANT DATE
SHALL BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

(I)            IF THE COMMON STOCK IS AT THE TIME TRADED ON THE NASDAQ NATIONAL
MARKET, THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE PER SHARE
OF COMMON STOCK ON THE DATE IN QUESTION, AS SUCH PRICE IS REPORTED BY THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS ON THE NASDAQ NATIONAL MARKET OR ANY
SUCCESSOR SYSTEM. IF THERE IS NO CLOSING SELLING PRICE FOR THE COMMON STOCK ON
THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING
PRICE ON THE LAST PRECEDING DATE FOR WHICH SUCH QUOTATION EXISTS.

(II)           IF THE COMMON STOCK IS AT THE TIME LISTED ON ANY STOCK EXCHANGE,
THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE PER SHARE OF
COMMON STOCK ON THE DATE IN QUESTION ON THE STOCK EXCHANGE DETERMINED BY THE
PLAN ADMINISTRATOR TO BE THE PRIMARY MARKET FOR THE COMMON STOCK, AS SUCH PRICE
IS OFFICIALLY QUOTED IN THE COMPOSITE TAPE OF TRANSACTIONS ON SUCH EXCHANGE. IF
THERE IS NO CLOSING SELLING PRICE FOR THE COMMON STOCK ON THE DATE IN QUESTION,
THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE ON THE LAST
PRECEDING DATE FOR WHICH SUCH QUOTATION EXISTS.

(III)          FOR PURPOSES OF ANY OPTION GRANTS MADE ON THE UNDERWRITING  DATE,
THE FAIR MARKET VALUE SHALL BE DEEMED TO BE EQUAL TO THE PRICE PER SHARE AT
WHICH THE COMMON STOCK IS TO BE SOLD IN THE INITIAL PUBLIC OFFERING PURSUANT TO
THE UNDERWRITING AGREEMENT.

(IV)          FOR PURPOSES OF ANY OPTION GRANTS MADE PRIOR TO THE UNDERWRITING
DATE, THE FAIR MARKET VALUE SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR,
TAKING INTO ACCOUNT SUCH FACTORS AS IT DEEMS APPROPRIATE.


M.           HOSTILE TAKE-OVER SHALL MEAN A CHANGE IN OWNERSHIP OF THE
CORPORATION EFFECTED THROUGH THE DIRECT OR INDIRECT ACQUISITION BY ANY PERSON OR
RELATED GROUP OF PERSONS (OTHER THAN THE CORPORATION OR A PERSON THAT DIRECTLY
OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
CORPORATION) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE
1934 ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL
COMBINED VOTING POWER OF THE CORPORATION’S OUTSTANDING SECURITIES PURSUANT TO A
TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE CORPORATION’S STOCKHOLDERS WHICH
THE BOARD DOES NOT RECOMMEND SUCH STOCKHOLDERS TO ACCEPT.


N.            INCENTIVE OPTION SHALL MEAN AN OPTION WHICH SATISFIES THE
REQUIREMENTS OF CODE SECTION 422.


O.            INVOLUNTARY TERMINATION SHALL MEAN THE TERMINATION OF THE SERVICE
OF  ANY INDIVIDUAL WHICH OCCURS BY REASON OF:

(I)            SUCH INDIVIDUAL’S INVOLUNTARY DISMISSAL OR DISCHARGE BY THE
CORPORATION FOR REASONS OTHER THAN MISCONDUCT, OR

(II)           SUCH INDIVIDUAL’S VOLUNTARY RESIGNATION FOLLOWING (A) A CHANGE IN
HIS OR HER POSITION WITH THE CORPORATION WHICH MATERIALLY REDUCES HIS OR HER
LEVEL OF RESPONSIBILITY, (B) A REDUCTION IN HIS OR HER LEVEL OF COMPENSATION
(INCLUDING BASE SALARY, FRINGE BENEFITS AND PARTICIPATION IN
CORPORATE-PERFORMANCE BASED BONUS OR INCENTIVE PROGRAMS) BY MORE THAN FIFTEEN
PERCENT (15%) OR (C) A RELOCATION OF SUCH INDIVIDUAL’S PLACE OF EMPLOYMENT BY
MORE THAN FIFTY (50) MILES, PROVIDED AND

-17-

--------------------------------------------------------------------------------


 

ONLY IF SUCH CHANGE, REDUCTION OR RELOCATION IS EFFECTED BY THE CORPORATION
WITHOUT THE INDIVIDUAL’S CONSENT.


P.             MISCONDUCT SHALL MEAN THE COMMISSION OF ANY ACT OF FRAUD,
EMBEZZLEMENT OR DISHONESTY BY THE OPTIONEE OR PARTICIPANT, ANY UNAUTHORIZED USE
OR DISCLOSURE BY SUCH PERSON OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY), OR ANY OTHER INTENTIONAL MISCONDUCT
BY SUCH PERSON ADVERSELY AFFECTING THE BUSINESS OR AFFAIRS OF THE CORPORATION
(OR ANY PARENT OR SUBSIDIARY) IN A MATERIAL MANNER. THE FOREGOING DEFINITION
SHALL NOT BE DEEMED TO BE INCLUSIVE OF ALL THE ACTS OR OMISSIONS WHICH THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY) MAY CONSIDER AS GROUNDS FOR THE
DISMISSAL OR DISCHARGE OF ANY OPTIONEE, PARTICIPANT OR OTHER PERSON IN THE
SERVICE OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY).


Q.            1934 ACT SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


R.            NON-STATUTORY OPTION SHALL MEAN AN OPTION NOT INTENDED TO SATISFY
THE REQUIREMENTS OF CODE SECTION 422.


S.             OPTIONEE SHALL MEAN ANY PERSON TO WHOM AN OPTION IS GRANTED UNDER
THE DISCRETIONARY OPTION GRANT OR AUTOMATIC OPTION GRANT PROGRAM.


T.            PARENT SHALL MEAN ANY CORPORATION (OTHER THAN THE CORPORATION) IN
AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE CORPORATION, PROVIDED EACH
CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE CORPORATION) OWNS, AT THE TIME
OF THE DETERMINATION, STOCK POSSESSING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS
IN SUCH CHAIN.


U.            PARTICIPANT SHALL MEAN ANY PERSON WHO IS ISSUED SHARES OF COMMON 
STOCK UNDER THE STOCK ISSUANCE PROGRAM.


V.            PERMANENT DISABILITY OR PERMANENTLY DISABLED SHALL MEAN THE
INABILITY OF THE OPTIONEE OR THE PARTICIPANT TO ENGAGE IN ANY SUBSTANTIAL
GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT EXPECTED TO RESULT IN DEATH OR TO BE OF CONTINUOUS DURATION OF TWELVE
(12) MONTHS OR MORE. HOWEVER, SOLELY FOR THE PURPOSES OF THE AUTOMATIC OPTION
GRANT PROGRAM, PERMANENT DISABILITY OR PERMANENTLY DISABLED SHALL MEAN THE
INABILITY OF THE NON-EMPLOYEE BOARD MEMBER TO PERFORM HIS OR HER USUAL DUTIES AS
A BOARD MEMBER BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT EXPECTED TO RESULT IN DEATH OR TO BE OF CONTINUOUS DURATION OF TWELVE
(12) MONTHS OR MORE.


W.           PLAN SHALL MEAN THE CORPORATION’S 1996 STOCK INCENTIVE PLAN, AS
SET  FORTH IN THIS DOCUMENT.


X.            PLAN ADMINISTRATOR SHALL MEAN THE PARTICULAR ENTITY, WHETHER THE
BOARD, THE PRIMARY COMMITTEE OR THE SECONDARY COMMITTEE, WHICH IS AUTHORIZED TO
ADMINISTER THE DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS WITH
RESPECT TO ONE OR MORE CLASSES OF ELIGIBLE PERSONS, TO THE EXTENT SUCH ENTITY IS
CARRYING OUT ITS ADMINISTRATIVE FUNCTIONS UNDER THOSE PROGRAMS WITH RESPECT TO
THE PERSONS UNDER ITS JURISDICTION.


Y.            PLAN EFFECTIVE DATE SHALL MEAN MARCH 5, 1996, THE DATE ON WHICH
THE PLAN WAS ADOPTED BY THE BOARD.


Z.            PREDECESSOR PLAN SHALL MEAN THE CORPORATION’S EXISTING 1991 STOCK
OPTION PLAN.


AA.        PRIMARY COMMITTEE SHALL MEAN THE COMMITTEE OF TWO (2) OR MORE
NON-EMPLOYEE BOARD MEMBERS APPOINTED BY THE BOARD TO ADMINISTER THE
DISCRETIONARY OPTION GRANT AND STOCK ISSUANCE PROGRAMS WITH RESPECT TO
SECTION 16 INSIDERS.

-18-

--------------------------------------------------------------------------------


 

AB.         SECONDARY COMMITTEE shall mean a committee of at least one (1) Board
member appointed by the Board to administer the Discretionary Option Grant and
Stock Issuance Programs with respect to eligible persons other than Section 16
Insiders.

AC.         SECTION 12(g) REGISTRATION DATE shall mean the date on which the
Common Stock was first registered under Section 12(g) of the 1934 Act.

AD.         SECTION 16 INSIDER shall mean an officer or director of the
Corporation subject to the short-swing profit liabilities of Section 16 of the
1934 Act.

AE.         SERVICE shall mean the provision of services to the Corporation (or
any Parent or Subsidiary) by a person in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the option grant or stock issuance.

AF.         STOCK EXCHANGE shall mean either the American Stock Exchange or the
New York Stock Exchange.

AG.         STOCK ISSUANCE AGREEMENT shall mean the agreement entered into by
the Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

AH.         STOCK ISSUANCE PROGRAM shall mean the stock issuance program in
effect under the Plan.

AI.          SUBSIDIARY shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

AJ.          TAKE-OVER PRICE shall mean the GREATER of (i) the Fair Market Value
per share of Common Stock on the date the option is surrendered to the
Corporation in connection with a Hostile Take-Over or (ii) the highest reported
price per share of Common Stock paid by the tender offeror in effecting such
Hostile Take-Over. However, if the surrendered option is an Incentive Option,
the Take-Over Price shall not exceed the clause (i) price per share.

AK.         TAXES shall mean the Federal, state and local income and employment
tax liabilities incurred by the holder of Non-Statutory Options or unvested
shares of Common Stock in connection with the exercise of those options or the
vesting of those shares.

AL.         10% STOCKHOLDER shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation (or any Parent
or Subsidiary).

AM.        UNDERWRITING AGREEMENT shall mean the agreement between the
Corporation and the underwriter or underwriters managing the initial public
offering of the Common Stock.

AN.         UNDERWRITING DATE shall mean April 29, 1996, the date on which the
Underwriting Agreement was executed and priced in connection with an initial
public offering of the Common Stock.

-19-

--------------------------------------------------------------------------------


 

POLYCOM, INC.

 

1996 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

RECITALS

 

                A.            The Board has adopted the Plan for the purpose of
retaining the services of selected Employees, non-employee members of the Board
or of the board of directors of any Parent or Subsidiary and consultants and
other independent advisors who provide services to the Corporation (or any
Parent or Subsidiary).

 

                B.            Optionee is to render valuable services to the
Corporation (or a Parent or Subsidiary), and this Agreement is executed pursuant
to, and is intended to carry out the purposes of, the Plan in connection with
the Corporation’s grant of an option to Optionee.

 

                C.            All capitalized terms in this Agreement shall have
the meaning assigned to them in the attached Appendix.

 

                                NOW, THEREFORE, it is hereby agreed as follows:

 

                                1.             Grant of Option.  The Corporation
hereby grants to Optionee, as of the Grant Date, an option to purchase up to the
number of Option Shares specified in the Grant Notice.  The Option Shares shall
be purchasable from time to time during the option term specified in Paragraph 2
at the Exercise Price.

 

                                2.             Option Term.  This option shall
have a term of seven (7) years measured from the Grant Date and shall
accordingly expire at the close of business on the Expiration Date, unless
sooner terminated in accordance with Paragraph 5 or 6.

 

                                3.             Limited Transferability.  This
option shall be neither transferable nor assignable by Optionee other than by
will or by the laws of descent and distribution following Optionee’s death and
may be exercised, during Optionee’s lifetime, only by Optionee.  However, if
this option is designated a Non-Statutory Option in the Grant Notice, then this
option may also be assigned in whole or in part during Optionee’s lifetime in
accordance with the terms of a Qualified Domestic Relations Order; provided,
however, that if Optionee is employed by any of the Corporation’s European
Subsidiaries, this option may not be so assigned.  The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the option pursuant to such Qualified Domestic Relations Order.  The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.

 

                                4.             Dates of Exercise.  This option
shall become exercisable for the Option Shares in one or more installments as
specified in the Grant Notice.  As the option becomes exercisable for such
installments, those installments shall accumulate and the option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the option term under Paragraph 5 or 6.

 

                                5.             Cessation of Service.  The option
term specified in Paragraph 2 shall terminate (and this option shall cease to be
outstanding) prior to the Expiration Date should any of the following provisions
become applicable:

 

                                               
                                            (i)                Should Optionee
cease to remain in Service for any reason (other than death, Permanent
Disability or Misconduct) while this option is outstanding, then Optionee shall
have a period of three (3) months (commencing with the date of such cessation of
Service) during which to exercise this option, but in no event shall this option
be exercisable at any time after the Expiration Date.

 

-1-

--------------------------------------------------------------------------------


 

                                               
                                           (ii)                Should Optionee
die while this option is outstanding, then the personal representative of
Optionee’s estate or the person or persons to whom the option is transferred
pursuant to Optionee’s will or in accordance with the laws of descent and
distribution shall have the right to exercise this option.  Such right shall
lapse, and this option shall cease to be outstanding, upon the earlier of (A)
the expiration of the twelve (12)- month period measured from the date of
Optionee’s death or (B) the Expiration Date.

 

                                               
                                          (iii)                Should Optionee
cease Service by reason of Permanent Disability while this option is
outstanding, then Optionee shall have a period of twelve (12) months (commencing
with the date of such cessation of Service) during which to exercise this
option.  In no event shall this option be exercisable at any time after the
Expiration Date.

 

                                               
                                          (iv)                During the limited
period of post-Service exercisability, this option may not be exercised in the
aggregate for more than the number of vested Option Shares for which the option
is exercisable at the time of Optionee’s cessation of Service.  Upon the
expiration of such limited exercise period or (if earlier) upon the Expiration
Date, this option shall terminate and cease to be outstanding for any vested
Option Shares for which the option has not been exercised.  However, this option
shall, immediately upon Optionee’s cessation of Service for any reason,
terminate and cease to be outstanding with respect to Option Shares in which
Optionee is not otherwise at that time vested or for which this option is not
otherwise at that time exercisable.

 

                                               
                                           (v)                Should Optionee’s
Service be terminated for Misconduct, then this option shall terminate
immediately and cease to remain outstanding.

 

                                6.             Special Acceleration of Option.

 

                                                (a)           This option, to
the extent outstanding at the time of a Corporate Transaction but not otherwise
fully exercisable, shall automatically accelerate so that this option shall,
immediately prior to the effective date of the Corporate Transaction, become
exercisable for all of the Option Shares at the time subject to this option and
may be exercised for any or all of those Option Shares as fully-vested shares of
Common Stock.  No such acceleration of this option, however, shall occur if and
to the extent: (i) this option is, in connection with the Corporate Transaction,
either to be assumed by the successor corporation (or parent thereof) or to be
replaced with a comparable option to purchase shares of the capital stock of the
successor corporation (or parent thereof) or (ii) this option is to be replaced
with a cash incentive program of the successor corporation which preserves the
spread existing on the Option Shares at the time of the Corporate Transaction
(the excess of the Fair Market Value of those Option Shares over the aggregate
Exercise Price payable for such shares) and provides for subsequent pay-out in
accordance with the option exercise schedule set forth in the Grant Notice.  The
determination of option comparability under clause (i) shall be made by the Plan
Administrator, and such determination shall be final, binding and conclusive.

 

                                                (b)           Immediately
following the Corporate Transaction, this option shall terminate and cease to be
outstanding, except  to the extent assumed by the successor corporation (or
parent thereof) in connection with the Corporate Transaction.

 

                                                (c)           If this option is
assumed in connection with a Corporate Transaction, then this option shall be
appropriately adjusted, immediately after such Corporate Transaction, to apply
to the number and class of securities which would have been issuable to Optionee
in consummation of such Corporate Transaction had the option been exercised
immediately prior to such Corporate Transaction, and appropriate adjustments
shall also be made to the Exercise Price, provided the aggregate Exercise Price
shall remain the same.

 

                                                (d)           This Agreement
shall not in any way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 

                                7.             Adjustment in Option Shares. 
Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change

 

-2-

--------------------------------------------------------------------------------


 

affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made to (i) the total
number and/or class of securities subject to this option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

 

                                8.             Stockholder Rights.  The holder
of this option shall not have any stockholder rights with respect to the Option
Shares until such person shall have exercised the option, paid the Exercise
Price and become a holder of record of the purchased shares.

 

                                9.             Manner of Exercising Option.

 

                                                (a)           In order to
exercise this option with respect to all or any part of the Option Shares for
which this option is at the time exercisable, Optionee (or any other person or
persons exercising the option) must take the following actions:

 

                                               
                                                            (i)               
Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised.

 

                                               
                                                           (ii)               
Pay the aggregate Exercise Price for the purchased shares in one or more of the
following forms:

 

                                               
                                                                (A)         
cash or check made payable to the Corporation;

 

                                               
                                                                (B)           a
promissory note payable to the Corporation, but only to the extent authorized by
the Plan Administrator in accordance with Paragraph 13;

 

                                               
                                                                (C)          
shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or

 

                                               
                                                                (D)          to
the extent the option is exercised for vested Option Shares, through a special
sale and remittance procedure pursuant to which Optionee (or any other person or
persons exercising the option) shall concurrently provide irrevocable written
instructions (I) to a Corporation-designated brokerage firm to effect the
immediate sale of the purchased shares and remit to the Corporation, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
Federal, state and local income and employment taxes required to be withheld by
the Corporation by reason of such exercise and (II) to the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale transaction.

 

                                                                               
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

                                               
                                                          (iii)               
Furnish to the Corporation appropriate documentation that the person or persons
exercising the option (if other than Optionee) have the right to exercise this
option.

 

                                               
                                                          (iv)               
Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all Federal, state and
local income and employment tax withholding requirements applicable to the
option exercise.

 

-3-

--------------------------------------------------------------------------------


 

                                                (b)           As soon as
practical after the Exercise Date, the Corporation shall issue to or on behalf
of Optionee (or any other person or persons exercising this option) a
certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.

 

                                                (c)           In no event may
this option be exercised for any fractional shares.

 

                                10.           Compliance with Laws and
Regulations.

 

                                                (a)           The exercise of
this option and the issuance of the Option Shares upon such exercise shall be
subject to compliance by the Corporation and Optionee with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock may be listed for trading at the time of such exercise and
issuance.

 

                                                (b)           The inability of
the Corporation to obtain approval from any regulatory body having authority
deemed by the Corporation to be necessary to the lawful issuance and sale of any
Common Stock pursuant to this option shall relieve the Corporation of any
liability with respect to the non-issuance or sale of the Common Stock as to
which such approval shall not have been obtained.  The Corporation, however,
shall use its best efforts to obtain all such approvals.

 

                                11.           Successors and Assigns.  Except to
the extent otherwise provided in Paragraphs 3 and 6, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Corporation
and its successors and assigns and Optionee, Optionee’s assigns and the legal
representatives, heirs and legatees of Optionee’s estate.

 

                                12.           Notices.  Any notice required to
be given or delivered to the Corporation under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal corporate
offices.  Any notice required to be given or delivered to Optionee shall be in
writing and addressed to Optionee at the address indicated below Optionee’s
signature line on the Grant Notice.  All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

                                13.           Financing.  The Plan Administrator
may, in its absolute discretion and without any obligation to do so, permit
Optionee to pay the Exercise Price for the purchased Option Shares by delivering
a promissory note payable to the Corporation.  The terms of any such promissory
note (including the interest rate, the requirements for collateral and the terms
of repayment) shall be established by the Plan Administrator in its sole
discretion.

 

                                14.           Construction.  This Agreement and
the option evidenced hereby are made and granted pursuant to the Plan and are in
all respects limited by and subject to the terms of the Plan.  All decisions of
the Plan Administrator with respect to any question or issue arising under the
Plan or this Agreement shall be conclusive and binding on all persons having an
interest in this option.

 

                                15.           Governing Law.  The
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of California without resort to that State’s
conflict-of-laws rules.

 

                                16.           Excess Shares.  If the Option
Shares covered by this Agreement exceed, as of the Grant Date, the number of
shares of Common Stock which may without stockholder approval be issued under
the Plan, then this option shall be void with respect to those excess shares,
unless stockholder approval of an amendment sufficiently increasing the number
of shares of Common Stock issuable under the Plan is obtained in accordance with
the provisions of the Plan.

 

                                17.           Additional Terms Applicable to an
Incentive Option.  In the event this option is designated an Incentive Option in
the Grant Notice, the following terms and conditions shall also apply to the
grant:

 

                                               
                                                            (i)               
This option shall cease to qualify for favorable tax treatment as an Incentive
Option if (and to the extent) this option is exercised for one or more Option



-4-

--------------------------------------------------------------------------------


 


Shares: (A) more than three (3) months after the date Optionee ceases to be an
Employee for any reason other than death or Permanent Disability or (B) more
than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.

 

                                               
                                                           (ii)               
No installment under this option shall qualify for favorable tax treatment as an
Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate.  Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.

 

                                               
                                                          (iii)               
Should the exercisability of this option be accelerated upon a Corporate
Transaction, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Corporate Transaction occurs does
not, when added to the aggregate value (determined as of the respective date or
dates of grant) of the Common Stock or other securities for which this option or
one or more other Incentive Options granted to Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate.  Should the
applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in the
calendar year of such Corporate Transaction, the option may nevertheless be
exercised for the excess shares in such calendar year as a Non-Statutory Option.

 

                                               
                                                          (iv)               
Should Optionee hold, in addition to this option, one or more other options to
purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

                                18.           Leave of Absence.  The following
provisions shall apply upon the Optionee’s commencement of an authorized leave
of absence:

 

                                                                               
(a)           The exercise schedule in effect under the Grant Notice shall be
frozen as of the first day of the authorized leave, and this option shall not
become exercisable for any additional installments of the Option Shares during
the period Optionee remains on such leave.

 

                                                                               
(b)           Should Optionee resume active Employee status within sixty (60)
days after the start date of the authorized leave, Optionee shall, for purposes
of the exercise schedule set forth in the Grant Notice, receive Service credit
for the entire period of such leave.  If Optionee does not resume active
Employee status within such sixty (60)-day period, then no Service credit shall
be given for the entire period of such leave.

 

                                                                               
(c)           If the option is designated as an Incentive Option in the Grant
Notice, then the following additional provision shall apply:

 

                                               
                                                -               If the leave of
absence continues for more than ninety (90) days, then this option shall
automatically convert to a Non-Statutory Option under the Federal tax laws on
the ninety-first (91st) day of such leave, unless the Optionee’s reemployment
rights are guaranteed by statute or by written agreement.  Following any such
conversion of the option, all subsequent exercises of such option, whether
effected before or after Optionee’s return to active Employee status, shall
result in an immediate taxable event, and the




-5-

--------------------------------------------------------------------------------


 


Corporation shall be required to collect from Optionee the Federal, state and
local income and employment withholding taxes applicable to such exercise.

 

                                                                               
(d)           In no event shall this option become exercisable for any
additional Option Shares or otherwise remain outstanding if Optionee does not
resume Employee status prior to the Expiration Date of the option term.

 

-6-

--------------------------------------------------------------------------------


 

                                                                              
EXHIBIT I

NOTICE OF EXERCISE

 

                I hereby notify Polycom, Inc. (the “Corporation”) that I elect
to purchase                                shares of the Corporation’s Common
Stock (the “Purchased Shares”) at the option exercise price of
$                                               per share (the “Exercise Price”)
pursuant to that certain option (the “Option”) granted to me under one of the
Corporation’s Stock Incentive Plan on
                                                   , 199___.

 

                                Concurrently with the delivery of this Exercise
Notice to the Corporation, I shall hereby pay to the Corporation the Exercise
Price for the Purchased Shares in accordance with the provisions of my agreement
with the Corporation (or other documents) evidencing the Option and shall
deliver whatever additional documents may be required by such agreement as a
condition for exercise.

 

 

, 2000

 

 

Date

 

 

 

 

 

 

 

Optionee

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

 

 

Print name in exact manner it is to appear

 

 

on the stock certificate:

 

 

 

 

 

If shares are to be sent to a stock

 

 

broker, complete the following

 

 

(if left blank, certificate will be

 

 

mailed to the address above):

 

 

Brokerage Firm Name:

 

 

 

 

 

Contact at Brokerage Firm:

 

 

 

 

 

Fax #:

 

 

 

 

 

Brokerage Account #:

 

 

 

 

 

Broker DTC Participation #:

 

 

 

--------------------------------------------------------------------------------


 

                                                                             
APPENDIX

 

                                The following definitions shall be in effect
under the Agreement:

 

                A.            Agreement shall mean this Stock Option Agreement.

                B.             Board shall mean the Corporation’s Board of
Directors.

                C.             Code shall mean the Internal Revenue Code of
1986, as amended.

                D.            Common Stock shall mean the Corporation’s common
stock.

                E.             Corporate Transaction shall mean either of the
following stockholder-approved transactions to which the Corporation is a party:

                                (i)            a merger or consolidation in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Corporation’s outstanding securities are transferred to a
person or persons different from the persons holding those securities
immediately prior to such transaction, or

                                (ii)           the sale, transfer or other
disposition of all or substantially all of the Corporation’s assets in complete
liquidation or dissolution of the Corporation.

                F.             Corporation shall mean Polycom, Inc., a Delaware
corporation.

                G.             Domestic Relations Order shall mean any judgment,
decree or order (including approval of a property settlement agreement) which
provides or otherwise conveys, pursuant to applicable State domestic relations
laws (including community property laws), marital property rights to any spouse
or former spouse of the Optionee.

                H.            Employee shall mean an individual who is in the
employ of the Corporation (or any Parent or Subsidiary), subject to the control
and direction of the employer entity as to both the work to be performed and the
manner and method of performance.

                I.              Exercise Date shall mean the date on which the
option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

                J.              Exercise Price shall mean the exercise price per
share as specified in the Grant Notice.

                K.            Expiration Date shall mean the date on which the
option expires as specified in the Grant Notice.

                L.             Fair Market Value per share of Common Stock on
any relevant date shall be determined in accordance with the following
provisions:

                                (i)            If the Common Stock is at the
time traded on the Nasdaq National Market, then the Fair Market Value shall be
the closing selling price per share of Common Stock on the date in question, as
the price is reported by the National Association of Securities Dealers on the
Nasdaq National Market or any successor system.  If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

                                (ii)           If the Common Stock is at the
time listed on any Stock Exchange, then the Fair Market Value shall be the
closing selling price per share of Common Stock on the date in question on the
Stock Exchange determined by the Plan Administrator to be the primary market for
the Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange.  If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

                M.           Grant Date shall mean the date of grant of the
option as specified in the Grant Notice.

                N.            Grant Notice shall mean the Notice of Grant of
Stock Option accompanying the Agreement, pursuant to which Optionee has been
informed of the basic terms of the option evidenced hereby.

                O.            Incentive Option shall mean an option which
satisfies the requirements of Code Section 422.

                P.             Misconduct shall mean the commission of any act
of fraud, embezzlement or dishonesty by Optionee, any unauthorized use or
disclosure by Optionee of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by Optionee adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner.  The foregoing definition shall
not be deemed to be inclusive of all the acts or omissions which the Corporation
(or any Parent or Subsidiary) may consider as grounds for the dismissal or
discharge of Optionee or any other individual in the Service of the Corporation
(or any Parent or Subsidiary).

                Q.            Non-Statutory Option shall mean an option not
intended to satisfy the requirements of Code Section 422.

                R.             Notice of Exercise shall mean the notice of
exercise in the form attached hereto as Exhibit I.

 

--------------------------------------------------------------------------------


 

                S.             Option Shares shall mean the number of shares of
Common Stock subject to the option as specified in the Grant Notice.

                T.             Optionee shall mean the person to whom the option
is granted as specified in the Grant Notice.

                U.            Parent shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation,
provided each corporation in the unbroken chain (other than the Corporation)
owns, at the time of the determination, stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

                V.             Permanent Disability shall mean the inability of
Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or has lasted or can be expected to last for a continuous period of
twelve (12) months or more.

                W.           Plan shall mean the Corporation’s 1996  Stock
Incentive Plan.

                X.            Plan Administrator shall mean either the Board or
a committee of Board members, to the extent the committee is at the time
responsible for the administration of the Plan.

                Y.             Qualified Domestic Relations Order shall mean a
Domestic Relations Order which substantially complies with the requirements of
Code Section 414(p).  The Plan Administrator shall have the sole discretion to
determine whether a Domestic Relations Order is a Qualified Domestic Relations
Order.

                Z.             Service shall mean the Optionee’s performance of
services for the Corporation (or any Parent or Subsidiary) in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor.

                AA.         Stock Exchange shall mean the American Stock
Exchange or the New York Stock Exchange.

                BB.          Subsidiary shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

 

 

 

A-2

--------------------------------------------------------------------------------

